
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


        CREDIT AGREEMENT

among

CHATTEM, INC.,

as Borrower,

THE DOMESTIC SUBSIDIARIES OF BORROWER,

as Guarantors,

THE LENDERS IDENTIFIED HEREIN,

BANK OF AMERICA, N.A.,

as Agent

FLEET NATIONAL BANK, N.A.

as Syndication Agent

AND

SUNTRUST BANK

as Documentation Agent

DATED AS OF MARCH 28, 2002

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Book Manager

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

SECTION 1    DEFINITIONS AND ACCOUNTING TERMS   1   1.1   Definitions   1   1.2
  Computation of Time Periods and Other Definitional Provisions   18   1.3  
Accounting Terms   18 SECTION 2    CREDIT FACILITIES   19   2.1   Revolving
Loans   19   2.2   Letter of Credit Subfacility   20   2.3   Term Loans   24  
2.4   Continuations and Conversions   26   2.5   Minimum Amounts   26   2.6  
Notes   26 SECTION 3    GENERAL PROVISIONS APPLICABLE TO LOANS   26   3.1  
Interest   26   3.2   Place and Manner of Payments   27   3.3   Prepayments   27
  3.4   Fees   28   3.5   Payment in full at Maturity   29   3.6   Computations
of Interest and Fees   29   3.7   Pro Rata Treatment   30   3.8   Allocation of
Payments After Acceleration   31   3.9   Sharing of Payments   32   3.10  
Capital Adequacy   32   3.11   Inability To Determine Interest Rate   32   3.12
  Illegality   33   3.13   Requirements of Law   33   3.14   Taxes   34   3.15  
Indemnity   35   3.16   Replacement of Lenders   36 SECTION 4    GUARANTY   36  
4.1   Guaranty of Payment   36   4.2   Obligations Unconditional   36   4.3  
Modifications   37   4.4   Waiver of Rights   37   4.5   Reinstatement   38  
4.6   Remedies   38   4.7   Limitation of Guaranty   38   4.8   Rights of
Contribution   38 SECTION 5    CONDITIONS PRECEDENT   39   5.1   Closing
Conditions   39   5.2   Conditions to All Extensions of Credit   42 SECTION
6    REPRESENTATIONS AND WARRANTIES   43   6.1   Financial Condition   43   6.2
  No Material Change   43   6.3   Organization and Good Standing   43   6.4  
Due Authorization   43   6.5   No Conflicts   44   6.6   Consents   44   6.7  
Enforceable Obligations   44

i

--------------------------------------------------------------------------------

  6.8   No Default   44   6.9   Ownership   44   6.10   Indebtedness   44   6.11
  Litigation   44   6.12   Taxes   45   6.13   Compliance with Law   45   6.14  
ERISA   45   6.15   Subsidiaries   46   6.16   Use of Proceeds; Margin Stock  
46   6.17   Government Regulation   46   6.18   Environmental Matters   46  
6.19   Intellectual Property   47   6.20   Solvency   48   6.21   Investments  
48   6.22   No Financing of Corporate Takeovers   48   6.23   Location of
Collateral   48   6.24   Disclosure   48   6.25   Licenses, etc   48   6.26   No
Burdensome Restrictions   48   6.27   Brokers' Fees   48   6.28   Labor Matters
  49   6.29   Collateral Documents   49   6.30   Related Transactions   49  
6.31   Senior Debt   49   6.32   Excess Proceeds   49 SECTION 7    AFFIRMATIVE
COVENANTS   49   7.1   Information Covenants   49   7.2   Preservation of
Existence and Franchises   52   7.3   Books and Records   52   7.4   Compliance
with Law   52   7.5   Payment of Taxes and Other Indebtedness   52   7.6  
Insurance   52   7.7   Maintenance of Property   53   7.8   Performance of
Obligations   53   7.9   Collateral   53   7.10   Use of Proceeds   54   7.11  
Audits/Inspections   54   7.12   Financial Covenants   54   7.13   Additional
Credit Parties   55   7.14   Ownership of Subsidiaries   55   7.15   Appraisal
Reports   55   7.16   Post-Closing Matters   55 SECTION 8    NEGATIVE COVENANTS
  56   8.1   Indebtedness   56   8.2   Liens   56   8.3   Nature of Business  
56   8.4   Consolidation and Merger   56   8.5   Sale or Lease of Assets   57  
8.6   Advances, Investments and Loans   57   8.7   Restricted Payments   57  
8.8   Transactions with Affiliates   58

ii

--------------------------------------------------------------------------------

  8.9   Fiscal Year; Organizational Documents   58   8.10   Prepayments of
Indebtedness   58   8.11   Subordinated Debt   58   8.12   Limitations   58  
8.13   Sale Leasebacks   59   8.14   Negative Pledges   59   8.15   Capital
Expenditures   59   8.16   Operating Leases   59   8.17   Payment Blockage
Notice   59 SECTION 9    EVENTS OF DEFAULT   59   9.1   Events of Default   59  
9.2   Acceleration; Remedies   62 SECTION 10    AGENCY PROVISIONS   62   10.1  
Appointment and Authorization of Agent   62   10.2   Delegation of Duties   63  
10.5   Notice of Default   64   10.6   Credit Decision; Disclosure of
Information by Agent   64   10.7   Indemnification of Agent   65   10.8   Agent
in its Individual Capacity.   65   10.9   Successor Agent   65   10.10   Other
Agents; Lead Managers   66 SECTION 11    MISCELLANEOUS   66   11.1   Notices  
66   11.2   Right of Set-Off   66   11.3   Benefit of Agreement   66   11.4   No
Waiver; Remedies Cumulative   69   11.5   Payment of Expenses; Indemnification  
69   11.6   Amendments, Waivers and Consents   70   11.7   Counterparts   71  
11.8   Headings   71   11.9   Defaulting Lender   71   11.10   Survival of
Indemnification and Representations and Warranties   71   11.11   Governing Law;
Venue   71   11.12   Waiver of Jury Trial   71   11.13   Time   72   11.14  
Severability   72   11.15   Entirety   72   11.16   Binding Effect; Further
Assurances   72   11.17   Designated Senior Indebtedness   72

iii

--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.1(a)   Commitment Percentages Schedule 1.1(b)   Existing Permitted
Investments Schedule 6.10   Indebtedness Schedule 6.15   Subsidiaries Schedule
6.18   Environmental Matters Schedule 6.19   Intellectual Property Schedule
6.23(a)   Personal Property Locations Schedule 6.23(b)   Chief Executive Offices
Schedule 7.6   Insurance Schedule 8.2   Liens Schedule 8.8   Affiliate
Transactions Schedule 11.1   Notices

        


EXHIBITS

Exhibit 2.1   Form of Notice of Borrowing Exhibit 2.2(b)   Form of Notice of
Request of Letter of Credit Exhibit 2.4   Form of Notice of
Continuation/Conversion Exhibit 2.6(a)   Form of Revolving Note Exhibit 2.6(b)  
Form of Term Note Exhibit 7.1(c)   Form of Officer's Certificate Exhibit 7.1(e)
  Form of Borrowing Base Certificate Exhibit 7.13   Form of Joinder Agreement
Exhibit 11.3   Form of Assignment and Assumption

iv

--------------------------------------------------------------------------------


CREDIT AGREEMENT


        THIS CREDIT AGREEMENT (this "Credit Agreement"), is entered into as of
March 28, 2002 among CHATTEM, INC., a Tennessee corporation (the "Borrower"),
each of the Borrower's Domestic Subsidiaries, individually a "Guarantor" and
collectively the "Guarantors"), the Lenders (as defined herein), and BANK OF
AMERICA, N.A., as agent for the Lenders (in such capacity, the "Agent").

RECITALS

        WHEREAS, the Borrower has requested that the Lenders provide $60 million
in credit facilities for the purposes hereinafter set forth; and

        WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrower on the terms and conditions hereinafter set forth;

        NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1

DEFINITIONS AND ACCOUNTING TERMS


        1.1    Definitions.    

        As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:

        "Acquired Assets" means, collectively, those assets acquired under and
pursuant to the Purchase Agreement.

        "Additional Credit Party" means each Person that becomes a Guarantor
after the Closing Date, as provided in Section 7.13.

        "Adjusted Base Rate" means the Base Rate plus the Applicable Percentage.

        "Adjusted Eurodollar Rate" means the Eurodollar Rate plus the Applicable
Percentage.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Agent.

        "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. "Control"
means the possession, directly or indirectly, of the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors of a Person or (b) to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. "Controlled" has the meaning correlative thereto.

        "Agent" means Bank of America, N.A. or any successor administrative
agent appointed pursuant to Section 10.9.

        "Agent-Related Person" means the Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America in its capacity as the Agent, BAS), and their respective
officers, directors, employees, agents, counsel and attorneys-in-fact.

        "Applicable Percentage" means for purposes of calculating the applicable
interest rate for any day for Loans, the applicable rate for any day for the
Letter of Credit Fee and the applicable rate

--------------------------------------------------------------------------------




for any day for the Unused Fee, the appropriate applicable percentages
corresponding to the Leverage Ratio in effect as of the most recent Calculation
Date as shown below:

Pricing
Level


--------------------------------------------------------------------------------

  Leverage
Ratio

--------------------------------------------------------------------------------

  Applicable Percentage For
Eurodollar Loans and
Letter of Credit Fee

--------------------------------------------------------------------------------

  Applicable
Percentage
For Base Rate
Loans

--------------------------------------------------------------------------------

  Applicable Percentage for
Unused Fees

--------------------------------------------------------------------------------

  I   £ 3.75 to 1.0   2.25 % 0.75 % 0.375 % II   > 3.75 to 1.0 but £ 4.25 to 1.0
  2.50 % 1.00 % 0.500 % III   > 4.25 to 1.0 but £ 4.50 to 1.0   2.75 % 1.25 %
0.500 % IV   > 4.50 to 1.0   3.00 % 1.50 % 0.500 %

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date (each a "Calculation Date") five Business Days after the
date by which the Borrower is required to provide the officer's certificate in
accordance with the provisions of Section 7.1(c); provided, however, (i) the
initial Applicable Percentages shall be based on Pricing Level IV (as shown
above) and shall remain at Pricing Level IV until the first Calculation Date
following the fiscal quarter ending August 31, 2002 and, thereafter, the
Applicable Percentage shall be determined by the then current Leverage Ratio,
and (ii) if the Borrower fails to provide the officer's certificate required by
Section 7.1(c) on or before the most recent Calculation Date or fails to deliver
a copy of such officer's certificate to the Agent as required by Section 7.1(c),
the Applicable Percentage from such Calculation Date shall be based on Pricing
Level IV until such time that an appropriate officer's certificate is provided
whereupon the Applicable Percentage shall be determined by the then current
Leverage Ratio. Each Applicable Percentage shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Percentage shall be applicable to all existing Loans and Letters of
Credit as well as any new Loans or Letters of Credit made or issued.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        "Asset Disposition" means (a) the disposition of any or all of the
assets of the Borrower or any of its Subsidiaries whether by sale, lease,
transfer or otherwise and (b) any "Asset Sale" under, and as defined in, the
Indenture.

        "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.3), and accepted by the Agent, in
substantially the form of Exhibit 11.3(b) or any other form approved by the
Agent.

        "Bank of America" means Bank of America, N.A. and its successors.

        "Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

        "BAS" means Banc of America Securities LLC.

        "Base Rate" means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1% and
(b) the Prime Rate in effect on such day.

        "Base Rate Loan" means any Loan bearing interest at a rate determined by
reference to the Base Rate.

        "Borrower" means the Person identified as such in the heading hereof,
together with any successors and permitted assigns.

2

--------------------------------------------------------------------------------




        "Borrowing Base" means, as of any day, the sum, calculated in Dollars,
of (a) 80% of Eligible Receivables plus (b) 50% of Eligible Inventory in each
case as set forth in the most recent Borrowing Base Certificate delivered to the
Agent and the Lenders in accordance with the terms of Section 7.1(e).

        "Borrowing Base Certificate" means a Borrowing Base Certificate
substantially in the form of Exhibit 7.1(e).

        "Business Day" means any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or other governmental action to close in Charlotte, North Carolina; provided
that in the case of Eurodollar Loans, such day is also a day on which dealings
between banks are carried on in Dollar deposits in the London interbank market.

        "Calculation Date" has the meaning set forth in the definition of
Applicable Percentage.

        "Capital Expenditures" means all expenditures of the Credit Parties and
their Subsidiaries which, in accordance with GAAP, would be classified as
capital expenditures, including, without limitation, Capital Leases.

        "Capital Lease" means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

        "Capital Stock" means (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

        "Cash Equivalents" means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) Dollar denominated (or with
respect to Foreign Subsidiaries, Dollar denominated and non Dollar denominated)
time deposits and certificates of deposit of (i) any Lender, (ii) any domestic
(or with respect to Foreign Subsidiaries, any domestic or nondomestic)
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody's is at least P-1 or the
equivalent thereof (any such bank being an "Approved Bank"), in each case with
maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody's and
maturing within six months of the date of acquisition, (d) repurchase agreements
with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of America
in which the Borrower shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least

3

--------------------------------------------------------------------------------




$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

        "Change of Control" means any of the following events: either (i) a
"person" or a "group" (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of more than 35% of the
then outstanding voting stock of the Borrower or (ii) a majority of the Board of
Directors of the Borrower shall consist of individuals who are not Continuing
Directors; "Continuing Director" means, as of any date of determination, (A) an
individual who on the date two years prior to such determination date was a
member of the Borrower's Board of Directors or (B) any new Director whose
nomination for election by the Borrower's shareholders was approved by a vote of
at least 75% of the Directors then still in office who either were Directors on
the date two years prior to such determination date or whose nomination for
election was previously so approved.

        "Closing Date" means the date hereof.

        "Code" means the Internal Revenue Code of 1986, as amended, modified,
succeeded or replaced from time to time.

        "Collateral" means all collateral referred to in and covered by the
Collateral Documents.

        "Collateral Documents" means the Security Agreement, the Pledge
Agreement and such other documents executed and delivered in connection with the
attachment and perfection of the Agent's security interests, for the benefit of
the Lenders, in the assets of the Credit Parties, including, without limitation,
UCC financing statements and patent and trademark filings.

        "Commitments" means any of the Revolving Commitments, the LOC
Commitments and/or the Term Loan Commitments.

        "Credit Documents" means this Credit Agreement, the Notes, the LOC
Documents, any Joinder Agreement, the Collateral Documents, the Fee Letter and
all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.

        "Credit Parties" means the Borrower and the Guarantors, and "Credit
Party" means any one of them.

        "Credit Party Obligations" means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders and the Agent, whenever
arising, under this Credit Agreement, the Notes, the Collateral Documents or any
of the other Credit Documents to which the Borrower or any other Credit Party is
a party (including, but not limited to, any interest accruing after the
occurrence of a Bankruptcy Event with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code) and (b) all
liabilities and obligations, whenever arising, owing from the Borrower to any
Lender, or any Affiliate of a Lender, arising under any Hedging Agreement.

        "Debt Issuance" means the issuance of any Indebtedness by a Credit Party
or any of its Subsidiaries, other than Indebtedness permitted by Section 8.1.

        "Default" means any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.

        "Defaulting Lender" means, at any time, any Lender that, at such time
(a) has failed to make a Loan or purchase a Participation Interest required
pursuant to the terms of this Credit Agreement, (b) has failed to pay to the
Agent or any Lender an amount owed by such Lender pursuant to the terms of this
Credit Agreement or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.

4

--------------------------------------------------------------------------------




        "Domestic Subsidiaries" means all Subsidiaries of the Borrower that are
domiciled, incorporated or organized under the laws of any state of the United
States or the District of Columbia.

        "Dollars" and "$" means dollars in lawful currency of the United States
of America.

        "EBITDA" means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Net Income for such period
(excluding the effect of any extraordinary or other non-recurring gains outside
of the ordinary course of business) plus (b) an amount which, in the
determination of Net Income for such period has been deducted for (i) Interest
Expense for such period, (ii) total federal, state, foreign or other income
taxes for such period, (iii) all depreciation and amortization for such period,
(v) write-offs of accounts receivable owing from Kmart Corporation during such
period in an aggregate amount not to exceed $3,000,000 during the term of this
Credit Agreement, provided that Kmart Corporation was subject to bankruptcy
proceedings or any other comparable insolvency proceedings at the time of any
such write-off and (vi) extraordinary or other non-recurring losses outside of
the ordinary course of business for such period in an aggregate amount not to
exceed 10% of EBITDA (as determined after giving effect to the addition of such
losses), all as determined in accordance with GAAP.

        "Effective Date" means the date on which the conditions set forth in
Section 5.1 shall have been fulfilled (or waived in the sole discretion of the
Lenders) and on which the initial Loans shall have been made or the initial
Letters of Credit shall have been issued.

        "Eligible Assets" means any assets or any business (or any substantial
part thereof) used or useful in the same or a similar line of business as the
Credit Parties and their Subsidiaries were engaged in on the Closing Date.

        "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Issuing Lender, and (iii) unless a Default or Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
"Eligible Assignee" shall not include the Borrower or any of the Borrower's
Affiliates or Subsidiaries.

        "Eligible Inventory" means, as of any date of determination and without
duplication, the lower of (a) the aggregate book value (based on a LIFO or a
moving average cost valuation, consistently applied) or (b) fair market value of
all raw materials and finished goods inventory owned by the Borrower or any of
its Domestic Subsidiaries, in either case, less appropriate reserves determined
in accordance with GAAP, but excluding in any event (i) inventory subject to any
Lien, other than Liens securing Credit Party Obligations, (ii) inventory which
is not in good condition or fails to meet standards for sale or use imposed by
governmental agencies, departments or divisions having regulatory authority over
such goods, (iii) inventory which is not useable or saleable at prices
approximating their cost in the ordinary course of the Borrower's business
(including without duplication the amount of any reserves for obsolescence,
unsalability or decline in value), (iv) inventory located outside of the United
States, (v) inventory which is leased or on consignment, (vi) inventory
consisting of packaging materials and supplies, (vii) inventory which consists
of goods in transit, (viii) inventory with respect to which the Agent does not
have a valid and perfected first-priority security interest and (ix) inventory
which fails to meet such other specifications and requirements as may from time
to time be established by the Agent in its reasonable discretion.

        "Eligible Receivables" means, at any time, the aggregate book value of
all accounts receivable, receivables, and obligations for payment created or
arising from the sale of inventory or the rendering of services in the ordinary
course of business (collectively, the "Receivables"), owned by

5

--------------------------------------------------------------------------------




or owing to the Borrower or any of its Domestic Subsidiaries, net of allowances
and reserves for doubtful or uncollectible accounts and sales adjustments
consistent with the Borrower's internal policies and in any event in accordance
with GAAP, but excluding in any event (i) Receivables subject to any Lien, other
than Liens securing Credit Party Obligations, (ii) Receivables which are more
than 60 days past due (net of reserves for bad debts in connection with any such
Receivables), (iii) Receivables not otherwise excluded by clause (ii) above but
owing from an account debtor having twenty percent (20%) of the balance owing by
such account debtor to the Borrower (calculated without taking into account any
credit balances of such account debtor) more than sixty (60) days past due,
(iv) Receivables evidenced by notes, chattel paper or other instruments, unless
such notes, chattel paper or instruments have been delivered to and are in the
possession of the Agent, (v) Receivables owing by an account debtor which is not
solvent or is subject to any bankruptcy or insolvency proceeding of any kind
(other than Receivables owing by Kmart Corporation that are created from the
sale of inventory following Kmart Corporation's filing of a petition pursuant to
Chapter 11 of the Bankruptcy Code) and, (vi) Receivables owing by an account
debtor located outside of the United States (unless payment for the goods
shipped is secured by an irrevocable letter of credit in a form and from an
institution acceptable to the Agent), (vii) Receivables which are contingent or
subject to offset, deduction, counterclaim, dispute or other defense to payment,
in each case to the extent of such offset, deduction, counterclaim, dispute or
other defense, (viii) Receivables for which any direct or indirect Subsidiary of
the Borrower or any Affiliate of the Borrower is the account debtor,
(ix) Receivables representing a sale to the government of the United States of
America or any subdivision thereof unless the Borrower has complied (to the
satisfaction of the Agent), with respect to the granting of a security interest
in such Receivable, with the Federal Assignment of Claims Act or other similar
applicable law, (x) Receivables from any single account debtor (other than
Wal-Mart) and its Affiliates which otherwise constitute Eligible Receivables
comprising more than twenty-five percent (25%) of all Eligible Receivables, but
only to the extent in excess of such twenty-five percent (25%), (xi) unless
otherwise agreed by the Required Lenders, Receivables from Wal-Mart and its
Affiliates which otherwise constitute Eligible Receivables comprising more than
fifty percent (50%) of all Eligible Receivables, but only to the extent in
excess of such fifty percent (50%) and (xii) Receivables which fail to meet such
other specifications and requirements as may from time to time be established by
the Agent in its reasonable discretion.

        "Environmental Claim" means any investigation, written notice,
violation, written demand, written allegation, action, suit, injunction,
judgment, order, consent decree, penalty, fine, lien, proceeding, or written
claim (whether administrative, judicial, or private in nature) arising
(a) pursuant to, or in connection with, an actual or alleged violation of, any
Environmental Law, (b) in connection with any Hazardous Material, (c) from any
assessment, abatement, removal, remedial, corrective, or other response action
in connection with an Environmental Law or other order of a Governmental
Authority or (d) from any actual or alleged damage, injury, threat, or harm to
health, safety, natural resources, or the environment.

        "Environmental Laws" means any current or future legal requirement of
any Governmental Authority pertaining to (a) the protection of health, safety,
and the indoor or outdoor environment, (b) the conservation, management, or use
of natural resources and wildlife, (c) the protection or use of surface water
and groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to air, land, surface water, and groundwater), and includes, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
USC 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 USC 6901

6

--------------------------------------------------------------------------------




et seq., Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401 et
seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

        "Equity Issuance" means any issuance by the Borrower to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants or (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity; provided, however,
the term "Equity Issuance" shall not include the issuance by the Borrower of
shares of its Capital Stock to employees and directors pursuant to employees or
directors stock plans.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect form time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

        "ERISA Affiliate" means an entity, whether or not incorporated, which is
under common control with any Credit Party or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes any Credit Party or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.

        "Eurodollar Loan" means any Loan bearing interest based at a rate
determined by reference to the Eurodollar Rate.

        "Eurodollar Rate" means, for the Interest Period for each Eurodollar
Loan comprising part of the same borrowing (including conversions, extensions
and renewals), a per annum interest rate determined pursuant to the following
formula:

Eurodollar Rate = London Interbank Offered Rate

--------------------------------------------------------------------------------

1 - Eurodollar Reserve Percentage    

        "Eurodollar Reserve Percentage" means for any day, that percentage
(expressed as a decimal) which is in effect from time to time under
Regulation D, as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not a Lender has any Eurocurrency liabilities subject to
such reserve requirement at that time. Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender. The Eurodollar Rate
shall be adjusted automatically on and as of the effective date of any change in
the Eurodollar Reserve Percentage.

        "Event of Default" has the meaning specified in Section 9.1.

        "Excess Cash Flow" means, with respect to any fiscal year period of the
Borrower and its Subsidiaries, on a consolidated basis, an amount equal to
(a) EBITDA for such period minus (b) Capital Expenditures for such period minus
(c) cash Interest Expense for such period minus

7

--------------------------------------------------------------------------------




(d) federal, state and other income taxes actually paid during such period minus
(e) Principal Amortization Payments made during such period minus (f) voluntary
prepayments made with respect to the Term Loans during such period minus
(g) increases in Working Capital for such period plus (h) decreases in Working
Capital for such period, minus (i) any cash gain from an Asset Disposition (to
the extent included in EBITDA and paid to the Lenders as a mandatory prepayment
pursuant to Section 3.3(b)(iii) hereof).

        "Extension of Credit" means, as to any Lender, the making of a Loan by
such Lender (or a participation therein by a Lender) or the issuance or
extension of, or participation in, a Letter of Credit by such Lender.

        "Federal Funds Rate" means for any day the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day and (b) if no such rate is so published on such next
preceding Business Day, the Federal Funds Rate for such day shall be the average
rate quoted to the Agent on such day on such transactions as determined by the
Agent.

        "Fee Letter" means that certain letter agreement, dated as of March 4,
2002, between Bank of America, BAS and the Borrower, as amended, modified,
supplemented or replaced from time to time.

        "Fixed Charge Coverage Ratio" means, as of the end of each fiscal
quarter of the Borrower, for the twelve month period ending on such date, with
respect to the Borrower and its Subsidiaries on a consolidated basis, the ratio
of (a) EBITDA for the applicable period minus Capital Expenditures for the
applicable period minus federal, state and other income taxes paid in cash for
the applicable period to (b) the sum of (i) cash Interest Expense for the
applicable period plus (ii) Scheduled Funded Debt Payments for the applicable
period plus (iii) Restricted Payments for the applicable period.

        "Foreign Subsidiaries" means all Subsidiaries of the Borrower that are
not Domestic Subsidiaries.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "Funded Debt" means, with respect to any Person, without duplication,
(a) all obligations (other than Hedging Agreements) of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, or upon which interest payments are customarily made,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person issued or assumed as the deferred purchase price of assets or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof) which would
appear as liabilities on a balance sheet of such Person in accordance with GAAP,
(e) the implied principal component of all obligations of such Person under
Capital Leases, (f) commercial letters of credit and the maximum amount of all
performance and standby letters of credit issued or bankers' acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (g) all preferred Capital
Stock issued by

8

--------------------------------------------------------------------------------




such Person and required by the terms thereof to be redeemed, or for which
mandatory sinking fund payments are due, by a fixed date), (h) the principal
portion of all obligations of such Person under Synthetic Leases, (i) the
aggregate amount of uncollected accounts receivable of such Person subject at
such time to a sale of receivables (or similar transaction) to the extent such
transaction is effected with recourse to such Person (whether or not such
transaction would be reflected on the balance sheet of such Person in accordance
with GAAP), (j) all Funded Debt of others secured by (or for which the holder of
such Funded Debt has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, assets owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (k) all Guaranty Obligations of such Person with respect to Funded
Debt of another Person and (l) the Funded Debt of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such Indebtedness is recourse to such Person.

        "GAAP" means generally accepted accounting principles in the United
States applied on a consistent basis and subject to Section 1.3.

        "Governmental Authority" means any federal, state, local, provincial or
foreign court or governmental agency, authority, instrumentality or regulatory
body.

        "Guarantor" means each of the Domestic Subsidiaries of the Borrower and
each Additional Credit Party which has executed a Joinder Agreement, together
with their successors and assigns.

        "Guaranty Obligations" means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness, leases, dividends or other obligations
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or obligation, or (d) to otherwise assure or hold
harmless the owner of such Indebtedness or obligation against loss in respect
thereof. The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.

        "Hazardous Materials" means any substance, material or waste defined or
regulated in or under any Environmental Laws.

        "Hedging Agreement" means any interest rate protection agreement,
foreign currency exchange agreement, commodity purchase or option agreement or
other interest or exchange rate or commodity price hedging agreement.

9

--------------------------------------------------------------------------------






        "Indebtedness" means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
assets purchased by such Person (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of assets or services purchased by such Person (other than trade
debt incurred in the ordinary course of business and due within six months of
the incurrence thereof) which would appear as liabilities on a balance sheet of
such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, assets owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person, (h) the principal portion of all obligations of such
Person under Capital Leases, (i) all obligations of such Person under Hedging
Agreements, (j) commercial letters of credit and the maximum amount of all
standby letters of credit issued or bankers' acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), (k) the principal portion of all obligations of
such Person under Synthetic Leases, (l) all preferred Capital Stock issued by
such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) be subject to mandatory sinking fund payments,
redemption or other acceleration by a fixed date, (m) all obligations of such
Person to repurchase any securities issued by such Person at any time on or
prior to the Maturity Date which repurchase obligations are related to the
issuance thereof, including, without limitation, obligations commonly known as
residual equity appreciation potential shares, (n) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person and (o) the aggregate amount of uncollected accounts receivable of such
Person subject at such time to a sale of receivables (or similar transaction) to
the extent such transaction is effected with recourse to such Person (whether or
not such transaction would be reflected on the balance sheet of such Person in
accordance with GAAP).

        "Indemnified Liabilities" has the meaning set forth in Section 11.5.

        "Indenture" means that certain Indenture dated as of March 24, 1998
among the Borrower, Signal and SouthTrust Bank of Alabama, National Association,
as trustee, as amended prior to the Closing Date and further amended, modified,
restated or supplemented from time to time.

        "Interest Expense" means, for any period, with respect to the Borrower
and its Subsidiaries on a consolidated basis, all interest expense, including
the interest component under Capital Leases and Synthetic Leases, as determined
in accordance with GAAP.

        "Interest Payment Date" means (a) as to Base Rate Loans, the last
Business Day of each fiscal quarter of the Borrower and on the Termination Date
and (b) as to Eurodollar Loans, on the last day of each applicable Interest
Period and on the Termination Date and in addition if the Interest Period for a
Eurodollar Loan is more than 3 months, then at 3 month intervals beginning on
the date 3 months from the beginning of the Interest Period.

        "Interest Period" means, as to Eurodollar Loans, a period of one, two,
three and six months' duration, as the Borrower may elect, commencing, in each
case, on the date of the borrowing (including continuations and conversions
thereof); provided, however, (a) if any Interest Period would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next

10

--------------------------------------------------------------------------------




succeeding calendar month, then on the next preceding Business Day), (b) no
Interest Period shall extend beyond the Termination Date and (c) where an
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month in which the Interest Period is to end, such Interest
Period shall end on the last Business Day of such calendar month.

        "Investment" means (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of assets
(including, without limitation, inventory, fixed assets, trademarks or
tradenames), shares of Capital Stock, bonds, notes, debentures, partnership,
joint venture or other ownership interests or other securities of any Person or
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in connection with the purchase of equipment or
other assets in the ordinary course of business) or (c) any other capital
contribution to or investment in such Person, including, without limitation, any
Guaranty Obligation incurred for the benefit of such Person.

        "Issuing Lender" means Bank of America.

        "Joinder Agreement" means a Joinder Agreement substantially in the form
of Exhibit 7.13.

        "Lenders" means any of the Persons identified as a "Lender" on the
signature pages hereto, and any Person which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.

        "Letter of Credit" means any letter of credit issued by the Issuing
Lender for the account of the Borrower in accordance with the terms of
Section 2.2(a).

        "Letter of Credit Fee" shall have the meaning assigned to such term in
Section 3.4(b)(i).

        "Leverage Ratio" means, as of the end of each fiscal quarter of the
Borrower, with respect to the Borrower and its Subsidiaries on a consolidated
basis, the ratio of (a) Funded Debt on such date to (b) EBITDA for the twelve
month period ending on such date.

        "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).

        "Loan" or "Loans" means the Revolving Loans and/or the Term Loans (or a
portion of any Revolving Loan or Term Loan), individually or collectively, as
appropriate.

        "LOC Commitment" means the commitment of the Issuing Lender to issue
Letters of Credit, and to honor payment obligations under Letters of Credit
hereunder in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount
and with respect to each Lender, the commitment of each Lender to purchase
participation interests in the Letters of Credit.

        "LOC Committed Amount" means the maximum amount of LOC Obligations
hereunder. The initial LOC Committed Amount on the Closing Date is referenced in
Section 2.2(a).

        "LOC Documents" means, with respect to any Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

11

--------------------------------------------------------------------------------




        "LOC Obligations" means, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.

        "London Interbank Offered Rate" means, with respect to any Eurodollar
Loan for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
Telerate Page 3750, the applicable rate shall be the arithmetic mean of all such
rates. If, for any reason, such rate is not available, the term "London
Interbank Offered Rate" shall mean, with respect to any Eurodollar Loan for the
Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates.

        "Material Adverse Effect" means a material adverse effect, after taking
into account applicable insurance (to the extent the provider thereof has the
financial ability to support its obligations with respect thereto and is not
disputing same), on (a) the operations, financial condition, business or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of a Credit Party to perform its respective obligations under this Credit
Agreement, or any of the other Credit Documents or (c) the validity or
enforceability of this Credit Agreement, or any of the other Credit Documents,
or the rights and remedies of the Lenders hereunder or thereunder taken as a
whole.

        "Material Foreign Subsidiary" means (i) any Foreign Subsidiary that is
directly owned by a Credit Party in which the revenue for any period
attributable to such Foreign Subsidiary and its Subsidiaries exceeds 7.5% of
consolidated revenue for the Borrower and its Subsidiaries for such period
and/or (ii) those Foreign Subsidiaries that are directly owned by Credit Parties
in which the revenue for any period attributable to all such Foreign
Subsidiaries and their Subsidiaries exceeds 15% of consolidated revenue for the
Borrower and its Subsidiaries for such period.

        "Moody's" means Moody's Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.

        "Multiemployer Plan" means a Plan covered by Title IV of ERISA which is
a multiemployer plan as defined in Sections 3(37) or 4001(a)(3) of ERISA.

        "Multiple Employer Plan" means a Plan covered by Title IV of ERISA,
other than a Multiemployer Plan, which any Credit Party or any of its
Subsidiaries or any ERISA Affiliate and at least one employer other than a
Credit Party or any of its Subsidiaries or any ERISA Affiliate are contributing
sponsors.

        "Net Cash Proceeds" means the gross cash proceeds (including cash
actually received by way of deferred payment pursuant to a promissory note,
receivable, or otherwise) received from an Asset Disposition, an Equity
Issuance, a Debt Issuance or Recovery Event net of (a) transaction costs payable
or to be paid to third parties and (b) a good faith estimate of the taxes
payable with respect to such proceeds (including, without duplication,
withholding taxes).

12

--------------------------------------------------------------------------------




        "Net Income" means, for any period, the net income after taxes for such
period of the Borrower and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP; provided that, for purposes of determining
compliance with the Fixed Charge Coverage Ratio covenant in Section 7.12(a), the
Leverage Ratio covenant in Section 7.12(b), the Senior Leverage Ratio covenant
in Section 7.12(c) and the Net Worth covenant in Section 7.12(d), there shall be
excluded from Net Income the effects of the amount of any write-down of goodwill
required under FASB 142 for such period.

        "Net Worth" means, as of any date, shareholders' equity or net worth of
the Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.

        "Non-Excluded Taxes" has the meaning set forth in Section 3.14.

        "Note" or "Notes" means the Revolving Notes and/or the Term Notes,
individually or collectively, as appropriate.

        "Notice of Borrowing" means a request by the Borrower for a Revolving
Loan, in the form of Exhibit 2.1.

        "Notice of Continuation/Conversion" means a request by the Borrower to
continue an existing Eurodollar Loan to a new Interest Period or to convert a
Eurodollar Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in
the form of Exhibit 2.4.

        "Notice of Request for Letter of Credit" means a request by the Borrower
for a Letter of Credit, in the form of Exhibit 2.2(a).

        "Operating Lease" means, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

        "Participant" has the meaning assigned to such term in Section 11.3(d).

        "Participation Interest" means the Extension of Credit by a Lender by
way of the issuance of or a purchase of a participation in LOC Obligations as
provided in Section 2.2(d) or in any Loans as provided in Section 3.9.

        "PBGC" means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA and any successor thereto.

        "Permitted Acquisition" means (1) the acquisition of the Acquired Assets
on the Closing Date and (2) the acquisition of all of the Capital Stock of
another Person, all or substantially all of the assets of another Person or a
brand or product line of another Person, provided that each of the following
conditions are satisfied: (a) prior to such acquisition, the Borrower shall
deliver to the Agent and Lenders evidence reasonably satisfactory to the Agent
and Required Lenders demonstrating that after giving effect to such acquisition
on a Pro Forma Basis, the Credit Parties and their Subsidiaries would have been
in compliance with all the financial covenants set forth in Section 7.12,
(b) simultaneously with any such acquisition, the Borrower shall have taken all
action required under applicable law, or reasonably requested by the Agent, to
grant to the Agent, for the benefit of the Lenders, a valid and perfected
first-priority security interest in all the assets acquired pursuant to such
acquisition, (c) the acquisition is consummated pursuant to a negotiated
acquisition agreement and involves the purchase of a consumer product or product
line similar to those manufactured, distributed or sold by the Borrower as of
the date hereof, or of a business that manufactures, distributes or sells one or
more consumer products or product lines, similar to those manufactured,
distributed or sold by the Borrower as of the date hereof, (d) after giving
effect to the acquisition, the representations and warranties set forth in
Section 6 hereof shall be

13

--------------------------------------------------------------------------------




true and correct in all material respects on and as of the date of such
acquisition with the same effect as though made on and as of such date, (e) no
Default or Event of Default exists and is continuing or would result from such
acquisition and (f) the aggregate consideration (including cash and non-cash
consideration, assumption of liabilities and any contingency payments associated
therewith) paid by the Borrower and its Subsidiaries shall not to exceed
(i) $15,000,000 in the aggregate for all acquisitions occurring during any
fiscal year of the Borrower and (ii) $30,000,000 in the aggregate for all such
acquisitions occurring subsequent to the Closing Date.

        "Permitted Investments" means Investments which are (a) cash or Cash
Equivalents, (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms, (c) Investments in any Credit Party, (d) loans to directors,
officers, employees, agents, customers or suppliers in the ordinary course of
business for reasonable business expenses, not to exceed in the aggregate
$500,000 at any one time, (e) Investments subsequent to the Closing Date in
(i) Chattem (Canada) Inc. not to exceed $1,500,000 in the aggregate and
(ii) Chattem (U.K.) Limited not to exceed $1,500,000 in the aggregate,
(f) Investments in (including any insurance premiums funded to) HBA Indemnity
Company, Ltd. not to exceed $2,500,000 in the aggregate in any fiscal year of
the Borrower, (g) purchases or redemptions of Capital Stock of the Borrower
permitted by Section 8.7, (h) redemptions or repurchases of Subordinated Debt
permitted by Section 8.11, (i) Permitted Acquisitions and (j) all those existing
Investments of the Borrower identified on Schedule 1.1(b) attached hereto.

        "Permitted Liens" means (a) Liens securing Credit Party Obligations,
(b) Liens for taxes not yet due or Liens for taxes being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(c) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen's, mechanics', warehousemen's, carrier's,
landlords' and other nonconsensual statutory Liens which are not due and payable
or, if due and payable, are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) pledges or
deposits made in the ordinary course of business to secure payment of worker's
compensation insurance, unemployment insurance, pensions or social security
programs, (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes, (h) judgment Liens that would not constitute
an Event of Default, (i) Liens on assets of any Person securing purchase money
Indebtedness (including Capital Leases) to the extent permitted under
Section 8.1(e), provided that any such Lien attaches to such assets concurrently
with or within 90 days after the acquisition thereof, (j) Liens arising by
virtue of any statutory or common law provision relating to banker's liens,
rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution and (k) Liens existing on the
date hereof and identified on Schedule 8.2; provided that no such Lien shall
extend to any property other than the property subject thereto on the Closing
Date.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

14

--------------------------------------------------------------------------------




        "Plan" means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which any Credit Party or
any of its Subsidiaries or any ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
"employer" within the meaning of Section 3(5) of ERISA.

        "Pledge Agreement" means the Pledge Agreement, executed and delivered by
each of the applicable Credit Parties in favor of the Agent, for the benefit of
the Lenders, to secure their obligations under the Credit Documents, as amended,
modified, extended, renewed or replaced from time to time.

        "Prime Rate" means the per annum rate of interest established from time
to time by the Agent at its principal office in Charlotte, North Carolina (or
such other principal office of the Agent as communicated in writing to the
Borrower and the Lenders) as its Prime Rate. Any change in the interest rate
resulting from a change in the Prime Rate shall become effective as of
12:01 a.m. of the Business Day on which each change in the Prime Rate is
announced by the Agent. The Prime Rate is a reference rate used by the Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor.

        "Principal Amortization Payment" means a principal payment on the Term
Loan as set forth in Section 2.3(c).

        "Pro Forma Basis" means, in connection with any Permitted Acquisition,
any Asset Disposition, any Restricted Payment permitted by Section 8.7 or any
prepayment of Subordinated Debt permitted by Section 8.11, that such transaction
shall be deemed to have occurred on the first day of the twelve month period
ending on the last day of the Borrower's most recently completed fiscal quarter
for which the Borrower has delivered the officer's certificate pursuant to
Section 7.1(c).

        "Purchase Agreement" means that certain Asset Purchase Agreement, as
amended and modified from time to time, by and between Abbott Laboratories, as
the seller, and the Borrower, as the purchaser, dated as of March 5, 2002.

        "Real Properties" means the collective reference to each of the
facilities and real properties owned, leased or operated by the Borrower and its
Subsidiaries at such time.

        "Recovery Event" means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds, condemnation award payable or
indemnification payments from other third parties by reasons of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets.

        "Regulation D, T, U, or X" means Regulation D, T, U or X, respectively,
of the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

        "Reportable Event" means a "reportable event" as defined in Section 4043
of ERISA with respect to which the notice requirements to the PBGC have not been
waived.

        "Required Lenders" means any two or more Lenders whose aggregate Credit
Exposure (as hereinafter defined) constitutes at least 51% of the Credit
Exposure of all Lenders at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit

15

--------------------------------------------------------------------------------




Exposure of such Lender at such time. For purposes of the preceding sentence,
the term "Credit Exposure" as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the sum of (i) the Revolving Loan
Commitment Percentage of such Lender multiplied by the Revolving Committed
Amount plus (ii) the Term Loan Commitment Percentage of such Lender multiplied
by the aggregate principal amount of Term Loans outstanding at such time and
(b) at any time after the termination of the Commitments, the sum of the
principal balance of the outstanding Loans of such Lender.

        "Requirement of Law" means, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or final,
non-appealable determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or to which
any of its material property is subject.

        "Restricted Payment" shall have the meaning assigned to such term in
Section 8.7.

        "Revolving Loan Commitment Percentage" means, for each Lender, the
percentage identified as its Revolving Loan Commitment Percentage on
Schedule 1.1(a), as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 11.3.

        "Revolving Commitment" means, with respect to each Lender, the
commitment of such Lender in an aggregate principal amount at any time
outstanding of up to such Lender's Revolving Loan Commitment Percentage of the
Revolving Committed Amount, (i) to make Revolving Loans in accordance with the
provisions of Section 2.1(a) and (ii) to purchase Participation Interests in
Letters of Credit in accordance with the provisions of Section 2.2(d).

        "Revolving Committed Amount" means FIFTEEN MILLION DOLLARS ($15,000,000)
or such lesser amount as the Revolving Committed Amount may be reduced pursuant
to Section 2.1(d) or Section 3.3.

        "Revolving Loans" means the Revolving Loans made to the Borrower
pursuant to Section 2.1.

        "Revolving Note" or "Revolving Notes" means the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time and as evidenced in the form of Exhibit 2.6(a).

        "S&P" means Standard & Poor's Ratings Group, a division of McGraw
Hill, Inc., or any successor or assignee of the business of such division in the
business of rating securities.

        "Scheduled Funded Debt Payments" means, as of the date of determination,
for the Borrower and its Subsidiaries, on a consolidated basis, the sum of all
scheduled payments of principal on Funded Debt for the applicable period ending
on the date of determination (including the principal component of payments due
on Capital Leases and Synthetic Leases during the applicable period ending on
the date of determination); it being understood that Scheduled Funded Debt
Payments shall not include voluntary prepayments or the mandatory prepayments
required pursuant to Section 3.3.

        "Security Agreement" means that certain Security Agreement dated as of
the date hereof and executed and delivered by the Credit Parties in favor of the
Agent for the benefit of the Lenders to secure their obligations under the
Credit Documents, as such may be amended, modified, extended, renewed, restated
or replaced from time to time.

        "Senior Leverage Ratio" means as of the end of each fiscal quarter of
the Borrower, with respect to the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) Funded Debt

16

--------------------------------------------------------------------------------




minus Subordinated Debt on such date to (b) EBITDA for the twelve month period
ending on such date.

        "Signal" means Signal Investment & Management Co., a Delaware
corporation, which is a wholly-owned subsidiary of the Borrower.

        "Single Employer Plan" means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

        "Solvent" means, with respect to any Person as of a particular date,
that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person's assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the assets of such Person is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

        "Subordinated Debt" means the Indebtedness evidenced by the Indenture or
by the guarantees thereof in an aggregate principal amount not to exceed
$205,000,000.

        "Subsidiary" means, as to any Person, (a) any corporation more than 50%
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such person directly or indirectly through Subsidiaries
has more than a 50% equity interest at any time.

        "Synthetic Lease" means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an Operating Lease.

        "Termination Date" means March 28, 2007.

        "Termination Event" means (a) with respect to any Plan, the occurrence
of a Reportable Event or the substantial cessation of operations (within the
meaning of Section 4062(e) of ERISA); (b) the withdrawal of any Credit Party or
any of its Subsidiaries or any ERISA Affiliate from a Multiple Employer Plan
during a plan year in which it was a substantial employer (as such term is
defined in Section 4001(a)(2) of ERISA), or the termination of a Multiple
Employer Plan; (c) the distribution of a notice of intent to terminate or the
actual termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA;
(d) the institution of proceedings to terminate or the actual termination of a
Plan by the PBGC under Section 4042 of ERISA; (e) any event or condition which
might reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or
(f) the complete or partial withdrawal of any Credit Party or any of its
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan.

17

--------------------------------------------------------------------------------






        "Term Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make its portion of the Term Loan in a principal
amount equal to such Lender's Term Loan Percentage (if any) of the Term Loan
Committed Amount.

        "Term Loan Commitment Percentage" means, for each Lender, the percentage
identified as its Term Loan Commitment Percentage on Schedule 1.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 11.3.

        "Term Loan Committed Amount" means FORTY-FIVE MILLION DOLLARS
($45,000,000).

        "Term Loan Note" or "Term Loan Notes" means the promissory notes of the
Borrower in favor of the Lenders having a Term Loan Commitment Percentage
evidencing the Term Loans provided pursuant to Section 2.3, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time as evidenced in
the form of Exhibit 2.6(b).

        "Term Loans" means the Term Loans made to the Borrower pursuant to
Section 2.3.

        "Unused Fee" shall have the meaning assigned to such term in
Section 3.4(a).

        "Unused Fee Calculation Period" shall have the meaning assigned to such
term in Section 3.4(a).

        "Unused Revolving Committed Amount" means, for any period, the amount by
which (a) the then applicable Revolving Committed Amount exceeds (b) the daily
average sum for such period of (i) the outstanding aggregate principal amount of
all Revolving Loans plus (ii) the outstanding aggregate principal amount of all
LOC Obligations.

        "Wal-Mart" means Wal-Mart Stores, Inc., a Delaware corporation.

        "Working Capital" means, at any time, with respect to the Borrower and
its Subsidiaries on a consolidated basis, the excess of current assets
(excluding cash and Cash Equivalents) over current liabilities (excluding the
current portion of Funded Debt), as determined in accordance with GAAP.

        1.2    Computation of Time Periods and Other Definitional
Provisions.    

        For purposes of computation of periods of time hereunder, the word
"from" means "from and including" and the words "to" and "until" each mean "to
but excluding." References in this Credit Agreement to "Articles", "Sections",
"Schedules" or "Exhibits" shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.

        1.3    Accounting Terms.    

        Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All financial statements delivered to the Lenders hereunder shall be
accompanied by a statement from the Borrower that GAAP has not changed since the
most recent financial statements delivered by the Borrower to the Lenders or if
GAAP has changed describing such changes in detail and explaining how such
changes affect the financial statements. All calculations made for the purposes
of determining compliance with this Credit Agreement shall (except as otherwise
expressly provided herein) be made by application of GAAP applied on a basis
consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.1 (or, prior to the delivery of the first
financial statements pursuant to Section 7.1, consistent with the financial
statements described in Section 5.1(c)); provided, however, if (a) the Borrower
shall object to determining such compliance on such basis at the time of
delivery of such financial statements due to any change in GAAP or the rules

18

--------------------------------------------------------------------------------


promulgated with respect thereto or (b) either Agent or the Required Lenders
shall so object in writing within 60 days after delivery of such financial
statements (or after the Lenders have been informed of the change in GAAP
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by the Borrower to the Lenders as to which no such objection shall have been
made.

        Notwithstanding the above, the parties hereto acknowledge and agree
that, for purposes of all calculations made under the financial covenants set
forth in Section 7.12, financial statement items (whether positive or negative)
attributable to the assets acquired in any Permitted Acquisition and any
Indebtedness incurred by the Borrower or any of its Subsidiaries in order to
consummate such Permitted Acquisition shall be included to the extent relating
to any period applicable in such calculations occurring on or after the date of
such Permitted Acquisition on a Pro Forma Basis (and, if any Indebtedness
incurred by the Borrower or any of its Subsidiaries in order to consummate such
Permitted Acquisition has a floating or formula rate, then the implied rate of
interest for such Indebtedness for the applicable period shall be determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination). Furthermore, the parties
hereto agree that, for purposes of all calculations made under the financial
covenants set forth in Section 7.12 after any Asset Disposition, such
calculations shall be conducted in a manner similar to any calculation related
to a Permitted Acquisition in similar circumstances except that the applicable
financial statement items and Indebtedness attributable to the Person or
Property related to the applicable Asset Disposition shall be excluded (rather
than included) from such calculation on a Pro Forma Basis.


SECTION 2

CREDIT FACILITIES


        2.1    Revolving Loans.    

        (a)    Revolving Commitment.    Subject to the terms and conditions set
forth herein, each Lender severally agrees to make revolving loans (each a
"Revolving Loan" and collectively the "Revolving Loans") to the Borrower, in
Dollars, at any time and from time to time, during the period from and including
the Effective Date to but not including the Termination Date (or such earlier
date if the Revolving Committed Amount has been terminated as provided herein);
provided, however, that (i) the sum of the aggregate amount of Revolving Loans
outstanding plus the aggregate amount of LOC Obligations outstanding shall not
exceed the lesser of (x) the Revolving Committed Amount and (y) the Borrowing
Base, and (ii) with respect to each individual Lender, such Lender's outstanding
Revolving Loans shall not exceed such Lender's Revolving Loan Commitment
Percentage of the Revolving Committed Amount.

        (b)    Method of Borrowing for Revolving Loans.    By no later than
11:00 a.m. (i) on the Business Day of the requested borrowing of Revolving Loans
that will be Base Rate Loans or (ii) three Business Days prior to the date of
the requested borrowing of Revolving Loans that will be Eurodollar Loans, the
Borrower shall submit a written Notice of Borrowing in the form of Exhibit 2.1
(or telephone notice promptly confirmed in writing) to the Agent setting forth
(A) the amount requested, (B) whether such Revolving Loans shall accrue interest
at the Adjusted Base Rate or the Adjusted Eurodollar Rate, (C) with respect to
Revolving Loans that will be Eurodollar Loans, the Interest Period applicable
thereto and (D) evidence that the Borrower has complied in all respects with
Section 5.2.

        (c)    Funding of Revolving Loans.    Upon receipt of a Notice of
Borrowing, the Agent shall promptly inform the applicable Lenders as to the
terms thereof. Each such Lender shall make its Revolving Loan Commitment
Percentage of the requested Revolving Loans available to the Agent by 1:00 p.m.
on the date specified in the Notice of Borrowing by deposit, in Dollars, of

19

--------------------------------------------------------------------------------




immediately available funds at the offices of the Agent at its principal office
in Charlotte, North Carolina or at such other address as the Agent may designate
in writing. The amount of the requested Revolving Loans will then be made
available to the Borrower by the Agent by crediting the account of the Borrower
on the books of such office of the Agent, to the extent the amount of such
Revolving Loans are made available to the Agent.

        (d)    Reductions of Revolving Committed Amount.    Upon at least three
Business Days' notice, the Borrower shall have the right to permanently
terminate or reduce the aggregate unused amount of the Revolving Committed
Amount at any time or from time to time; provided that (i) each partial
reduction shall be in an aggregate amount at least equal to $1,000,000 and in
integral multiples of $500,000 above such amount and (ii) no reduction shall be
made which would reduce the Revolving Committed Amount to an amount less than
the aggregate amount of outstanding Revolving Loans. Any reduction in (or
termination of) the Revolving Committed Amount shall be permanent and may not be
reinstated.

        2.2    Letter of Credit Subfacility.    

        (a)    Issuance.    From the Effective Date until the date thirty
(30) days prior to the Termination Date, in reliance upon the agreements of the
Lenders set forth herein and subject to the terms and conditions hereof and of
the LOC Documents, if any, and such other terms and conditions which the Issuing
Lender may reasonably require, the Issuing Lender shall issue, and the Lenders
shall participate in, such standby and commercial Letters of Credit in Dollars
as the Borrower may request for its own account or for the account of another
Credit Party as provided herein, in a form acceptable to the Issuing Lender, for
the purposes hereinafter set forth; provided that (i) the aggregate amount of
LOC Obligations shall not exceed FIVE MILLION DOLLARS ($5,000,000) at any time
(the "LOC Committed Amount") and (ii) the sum of the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of LOC Obligations
outstanding shall not exceed the lesser of (x) the Revolving Committed Amount
and (y) the Borrowing Base. Letters of Credit issued hereunder shall have an
expiry date not more than one year from the date of issuance or extension, and
may not extend beyond the Termination Date.

        (b)    Notice of Request for Letter of Credit.    The Borrower shall
request a Letter of Credit hereunder by written notice (or telephone notice
promptly confirmed in writing) to the Issuing Lender with a copy to the Agent
not later than 11:00 A.M. (Charlotte, North Carolina time) on the third Business
Day prior to the date of the requested issuance or extension (or such shorter
period as may be agreed by the Issuing Lender). Each such request for issuance
or extension of a Letter of Credit shall be irrevocable and shall specify, among
other things, (A) that a Letter of Credit is requested, (B) the date of the
requested issuance or extension, (C) the type, amount, expiry date and terms on
which the Letter of Credit is to be issued or extended, and (D) the beneficiary.
A form of Notice of Request for Letter of Credit is attached as Exhibit 2.2(a).
The Issuing Lender shall notify the Lenders of the issuance of any Letter of
Credit.

        (c)    Reports.    The Issuing Lender will provide to the Agent at least
monthly, and more frequently upon request, a detailed summary report on its
Letters of Credit and the activity thereon, in form and substance acceptable to
the Agent. In addition, the Issuing Lender will provide to the Agent for
dissemination to the Lenders and the Borrower at least quarterly, and more
frequently upon request, a detailed summary report on its Letters of Credit and
the activity thereon, including, among other things, the Credit Party for whose
account the Letter of Credit is issued, the beneficiary, the face amount, and
the expiry date. The Issuing Lender will provide (i) the proposed form of Letter
of Credit to the Borrower prior to its issuance promptly upon request and
(ii) copies of the Letters of Credit to the Agent, the Lenders and the Borrower
promptly upon request.

20

--------------------------------------------------------------------------------




        (d)    Participation.    Each Lender, upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder, in each case in an amount equal to its pro rata share of the
obligations under such Letter of Credit (based on the respective Revolving Loan
Commitment Percentages of the Lenders) and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Lender therefor and discharge when due, its pro rata share of
the obligations arising under such Letter of Credit. Without limiting the scope
and nature of each Lender's participation in any Letter of Credit, to the extent
that the Issuing Lender has not been reimbursed as required hereunder or under
any such Letter of Credit, each Lender shall pay to the Issuing Lender its pro
rata share of such unreimbursed drawing in same day funds pursuant to the
provisions of subsection (c) hereof. The obligation of each Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

        (e)    Reimbursement.    In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Borrower. Unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to otherwise reimburse the Issuing Lender for such drawing, the Borrower shall
be deemed to have requested that the Lenders make a Revolving Loan in the amount
of the drawing as provided in subsection (d) hereof on the related Letter of
Credit, the proceeds of which will be used to satisfy the related reimbursement
obligations. The Borrower promises to reimburse the Issuing Lender on the day of
drawing under any Letter of Credit (either with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds. If the Borrower shall fail
to reimburse the Issuing Lender as provided hereinabove, the unreimbursed amount
of such drawing shall bear interest at a per annum rate equal to the Adjusted
Base Rate plus four percent (4%). The Borrower's reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of setoff, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Agent, the Lenders,
the beneficiary of the Letter of Credit drawn upon or any other Person,
including without limitation any defense based on any failure of the Borrower or
any other Credit Party to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing Lender will
promptly notify the other Lenders of the amount of any unreimbursed drawing and
each Lender shall promptly pay to the Agent for the account of the Issuing
Lender in Dollars and in immediately available funds, the amount of such
Lender's Revolving Loan Commitment Percentage of such unreimbursed drawing. Such
payment shall be made on the day such notice is received by such Lender from the
Issuing Lender if such notice is received at or before 2:00 P.M. (Charlotte,
North Carolina time) otherwise such payment shall be made at or before 12:00
Noon (Charlotte, North Carolina time) on the Business Day next succeeding the
day such notice is received. If such Lender does not pay such amount to the
Issuing Lender in full upon such request, such Lender shall, on demand, pay to
the Agent for the account of the Issuing Lender interest on the unpaid amount
during the period from the date of such drawing until such Lender pays such
amount to the Issuing Lender in full at a rate per annum equal to, if paid
within two (2) Business Days of the date that such Lender is required to make
payments of such amount pursuant to the preceding sentence, the Federal Funds
Rate and thereafter at a rate equal to the Base Rate. Each Lender's obligation
to make such payment to the Issuing Lender, and the right of the Issuing Lender
to receive the same, shall be absolute and unconditional, shall not be affected
by any circumstance whatsoever and without regard to the termination of this
Credit Agreement or the Commitments hereunder, the existence of a Default or
Event of Default or the acceleration of the obligations of the Borrower
hereunder and shall be

21

--------------------------------------------------------------------------------




made without any offset, abatement, withholding or reduction whatsoever.
Simultaneously with the making of each such payment by a Lender to the Issuing
Lender, such Lender shall, automatically and without any further action on the
part of the Issuing Lender or such Lender, acquire a participation in an amount
equal to such payment (excluding the portion of such payment constituting
interest owing to the Issuing Lender) in the related unreimbursed drawing
portion of the LOC Obligation and in the interest thereon and in the related LOC
Documents, and shall have a claim against the Borrower with respect thereto.

        (f)    Repayment with Revolving Loans.    On any day on which the
Borrower shall have requested, or been deemed to have requested, a Revolving
Loan advance to reimburse a drawing under a Letter of Credit, the Agent shall
give notice to the Lenders that a Revolving Loan has been requested or deemed
requested by the Borrower to be made in connection with a drawing under a Letter
of Credit, in which case a Revolving Loan advance comprised of Base Rate Loans
(or Eurodollar Loans to the extent the Borrower has complied with the procedures
of Section 2.1(b) with respect thereto) shall be immediately made to the
Borrower by all Lenders (notwithstanding any termination of the Commitments
pursuant to Section 9.2) pro rata based on the respective Revolving Loan
Commitment Percentages of the Lenders (determined before giving effect to any
termination of the Commitments pursuant to Section 9.2) and the proceeds thereof
shall be paid directly to the Issuing Lender for application to the respective
LOC Obligations. Each such Lender hereby irrevocably agrees to make its pro rata
share of each such Revolving Loan advance immediately upon any such request or
deemed request in the amount, in the manner and on the date specified in the
preceding sentence notwithstanding (i) the amount of such borrowing may not
comply with the minimum amount for advances of Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 5.2 are
then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required hereunder, (v) whether the date of such
borrowing is a date on which Revolving Loans are otherwise permitted to be made
hereunder or (vi) any termination of the Commitments relating thereto
immediately prior to or contemporaneously with such borrowing. In the event that
any Revolving Loan advance cannot for any reason be so made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower or any Credit Party), then each such Lender hereby agrees that it shall
forthwith fund its purchase (as of the date such borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) from the Issuing Lender such Participation
Interest in the outstanding LOC Obligations as shall be necessary to cause each
such Lender to share in such LOC Obligations ratably (based upon the respective
Commitment Percentages of the Lenders (determined before giving effect to any
termination of the Commitments pursuant to Section 9.2)), provided that in the
event such payment is not made when required by subsection (c), such Lender
shall pay in addition to the Issuing Lender interest on the amount of its
unfunded Participation Interest at a rate equal to, if paid within two
(2) Business Days of the date of drawing, the Federal Funds Rate, and thereafter
at the Base Rate.

        (g)    Designation of other Credit Parties as Account
Parties.    Notwithstanding anything to the contrary set forth in this Credit
Agreement, a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Credit Party
other than the Borrower, provided that notwithstanding such statement, the
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect the
Borrower's reimbursement obligations hereunder with respect to such Letter of
Credit.

22

--------------------------------------------------------------------------------




        (h)    Renewal, Extension.    The renewal or extension of any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

        (i)    Applicability of ISP98 and UCP.    Unless otherwise expressly
agreed by the Issuing Lender and the Borrower when a Letter of Credit is issued,
(i) the rules of the "International Standby Practices 1998" published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the "ICC") at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.

        (j)    Indemnification; Nature of Issuing Lender's Duties.    

          (i)  In addition to its other obligations under this Section 2.2, the
Borrower hereby agrees to protect, indemnify, pay and save the Issuing Lender
and the Lenders harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys' fees) that the Issuing Lender or any Lender may incur or be subject
to as a consequence, direct or indirect, of (A) the issuance of any Letter of
Credit or (B) the failure of the Issuing Lender to honor a drawing under a
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called "Government
Acts").

        (ii)  As between the Borrower on the one hand and the Issuing Lender and
the Lenders on the other hand, the Borrower shall assume all risks of the acts,
omissions or misuse of any Letter of Credit by the beneficiary thereof. The
Issuing Lender and the Lenders shall not be responsible: (A) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher unless such
errors, omissions, interruptions or delays are the result of the gross
negligence or willful misconduct of the Issuing Lender; (D) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under a Letter of Credit or of the proceeds thereof unless such loss
or delay is the result of the gross negligence or willful misconduct of the
Issuing Lender; and (E) for any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender's rights or powers hereunder.

        (iii)  In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower or any other Credit Party.
It is the intention of the parties that this Credit Agreement shall be construed
and applied to protect and indemnify the Issuing Lender and the Lenders against
any and all risks involved in the issuance of the Letters of Credit, all of
which risks are hereby assumed by the Borrower (on behalf of itself and each of
the other Credit Parties), including, without limitation, any and all Government
Acts. The Issuing Lender and the Lenders shall

23

--------------------------------------------------------------------------------




not, in any way, be liable for any failure by the Issuing Lender or anyone else
to pay any drawing under any Letter of Credit as a result of any Government Acts
or any other cause beyond the control of the Issuing Lender or the Lenders, as
the case may be.

        (iv)  Nothing in this subsection (j) is intended to limit the
reimbursement obligations of the Borrower contained in subsection (e) above. The
obligations of the Borrower under this subsection (j) shall survive the
termination of this Credit Agreement. No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Lender to enforce any right, power or benefit under this
Credit Agreement.

        (v)  Notwithstanding anything to the contrary contained in this
subsection (j), the Borrower shall have no obligation to indemnify the Issuing
Lender in respect of any liability incurred by the Issuing Lender (A) to the
extent arising out of the gross negligence or willful misconduct of the Issuing
Lender, as determined by a court of competent jurisdiction, or (B) caused by the
Issuing Lender's failure to pay under any Letter of Credit after presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit, as determined by a court of competent jurisdiction, unless such
payment is prohibited by any law, regulation, court order or decree.

        (k)    Responsibility of Issuing Lender.    It is expressly understood
and agreed that the obligations of the Issuing Lender hereunder to the Lenders
are only those expressly set forth in this Credit Agreement and that the Issuing
Lender shall be entitled to assume that the conditions precedent set forth in
Section 5.2 have been satisfied unless it shall have acquired actual knowledge
that any such condition precedent has not been satisfied; provided, however,
that nothing set forth in this Section 2.2 shall be deemed to prejudice the
right of any Lender to recover from the Issuing Lender any amounts made
available by such Lender to the Issuing Lender pursuant to this Section 2.2 in
the event that it is determined by a court of competent jurisdiction that the
payment with respect to a Letter of Credit constituted gross negligence or
willful misconduct on the part of the Issuing Lender.

        (l)    Limitation on Obligation of the Issuing
Lender.    Notwithstanding anything contained herein to the contrary, the
Issuing Lender shall not be under any obligation to issue, renew or extend any
Letter of Credit if (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing a Letter of Credit, or any applicable law, rule or
regulation or any request or directive (whether or not having the force of law)
from any governmental with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or any such Letter of Credit in particular, or shall impose
upon the Issuing Lender with respect to any such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, costs or expense which was
not applicable on the Closing Date and which the Issuing Lender should deem
material to it in good faith, or (ii) the issuance, renewal or extension would
violate or otherwise contravene its internal policy.

        (m)    Conflict with LOC Documents.    In the event of any conflict
between this Credit Agreement and any LOC Document (including any letter of
credit application), this Credit Agreement shall control.

        2.3    Term Loans.    

        (a)    Term Loans.    Subject to the terms and conditions set forth
herein, each Lender severally agrees on the date hereof, to make a term loan
(collectively, the "Term Loans") to the Borrower, in Dollars, in an amount equal
to such Lender's Term Loan Commitment Percentage of the Term Loan Committed
Amount; provided that the aggregate amount of such Term Loans made on the

24

--------------------------------------------------------------------------------

date hereof shall not exceed the Term Loan Committed Amount. Once repaid, Term
Loans cannot be reborrowed.

        (b)    Funding of Term Loans.    On the Effective Date, each Lender will
make its Term Loan Commitment Percentage of the Term Loan Committed Amount
available to the Agent by deposit, in Dollars and in immediately available
funds, at the offices of the Agent at its principal office in Charlotte, North
Carolina or at such other address as the Agent may designate in writing. The
amount of the Term Loans will then be made available to the Borrower by the
Agent by crediting the account of the Borrower on the books of such office of
the Agent, to the extent the amount of such Term Loans are made available to the
Agent. All Term Loans funded on the date hereof shall be Base Rate Loans.
Thereafter, all or any portion of the Term Loans may be converted into
Eurodollar Loans in accordance with the terms of Section 2.4. No Lender shall be
responsible for the failure or delay by any other Lender in its obligation to
make Term Loans hereunder; provided however, that the failure of any Lender to
fulfill its obligations hereunder shall not relieve any other Lender of its
obligations hereunder.

        (c)    Amortization.    The principal amount of the Term Loans shall be
repaid in quarterly payments in the amounts and on the dates set forth below:

Principal
Amortization
Payment Dates

--------------------------------------------------------------------------------

  Term Loan Principal
Amortization Payment

--------------------------------------------------------------------------------

June 30, 2002   $ 1,500,000 September 30, 2002   $ 2,000,000 December 31, 2002  
$ 1,750,000 March 31, 2003   $ 1,500,000 June 30, 2003   $ 1,750,000 September
30, 2003   $ 2,250,000 December 31, 2003   $ 2,250,000 March 31, 2004   $
1,750,000 June 30, 2004   $ 2,000,000 September 30, 2004   $ 2,500,000 December
31, 2004   $ 2,500,000 March 31, 2005   $ 2,000,000 June 30, 2005   $ 2,250,000
September 30, 2005   $ 2,750,000 December 31, 2005   $ 2,750,000 March 31, 2006
  $ 2,250,000 June 30, 2006   $ 2,500,000 September 30, 2006   $ 3,000,000
December 31, 2006   $ 3,000,000 March 28, 2007   $ 2,750,000 Total   $
45,000,000

25

--------------------------------------------------------------------------------



        2.4    Continuations and Conversions.    

        Subject to the terms of Section 5.2, the Borrower shall have the option,
on any Business Day, to continue in existence Eurodollar Loans for a subsequent
Interest Period, to convert Base Rate Loans into Eurodollar Loans or to convert
Eurodollar Loans into Base Rate Loans; provided, however, that (a) each such
continuation or conversion must be requested by the Borrower pursuant to a
written Notice of Continuation/Conversion, in the form of Exhibit 2.4, in
compliance with the terms set forth below, (b) except as provided in
Section 3.12, Eurodollar Loans may only be continued or converted into Base Rate
Loans on the last day of the Interest Period applicable thereto, (c) Eurodollar
Loans may not be continued nor may Base Rate Loans be converted into Eurodollar
Loans during the existence and continuation of a Default or Event of Default and
(d) any request to extend a Eurodollar Loan that fails to comply with the terms
hereof or any failure to request an extension of a Eurodollar Loan at the end of
an Interest Period shall constitute a request for a conversion to a Base Rate
Loan on the last day of the applicable Interest Period. Each continuation or
conversion must be requested by the Borrower no later than 11:00 a.m. (i) one
Business Day prior to the date for a requested conversion of a Eurodollar Loan
to a Base Rate Loan or (ii) three Business Days prior to the date for a
requested extension of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Agent which shall set forth (A) whether
the Borrower wishes to continue or convert such Loans and (B) if the request is
to continue a Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan,
the Interest Period applicable thereto.

        2.5    Minimum Amounts.    

        Each request for a borrowing, conversion or continuation shall be
subject to the requirements that (a) each Eurodollar Loan shall be in a minimum
amount of $1,000,000 and in integral multiples of $500,000 in excess thereof,
(b) each Base Rate Loan shall be in a minimum amount of the lesser of $1,000,000
(and integral multiples of $500,000 in excess thereof) or the remaining amount
available under the Revolving Committed Amount and (c) no more than six
Eurodollar Loans (including both Revolving Loans and Term Loans) shall, in the
aggregate, be outstanding hereunder at any one time. For the purposes of this
Section, all Eurodollar Loans with the same Interest Periods shall be considered
as one Eurodollar Loan, but Eurodollar Loans with different Interest Periods,
even if they begin on the same date, shall be considered as separate Eurodollar
Loans.

        2.6    Notes.    

        (a)    Revolving Notes.    The Revolving Loans made by each Lender shall
be evidenced by a duly executed promissory note of the Borrower to each
applicable Lender in the face amount of its Revolving Loan Commitment Percentage
of the Revolving Committed Amount in substantially the form of Exhibit 2.6(a).

        (b)    Term Notes.    The Term Loans made by the Lenders shall be
evidenced by a duly executed promissory note of the Borrower to each such Lender
in the face amount of its Term Loan Commitment Percentage of the Term Loan
Committed Amount in substantially the form of Exhibit 2.6(b).


SECTION 3

GENERAL PROVISIONS APPLICABLE TO LOANS


        3.1    Interest.    

        (a)    Interest Rate.    All Base Rate Loans shall accrue interest at
the Adjusted Base Rate and all Eurodollar Loans shall accrue interest at the
Adjusted Eurodollar Rate.

        (b)    Default Rate of Interest.    Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any

26

--------------------------------------------------------------------------------




other amounts owing hereunder or under the other Credit Documents (including
without limitation fees and expenses) shall bear interest, payable on demand, at
a per annum rate equal to 4% plus the rate which would otherwise be applicable
(or if no rate is applicable, then the rate for Revolving Loans that are Base
Rate Loans plus four percent (4%) per annum).

        (c)    Interest Payments.    Interest on Loans shall be due and payable
in arrears on each Interest Payment Date. If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the next succeeding Business Day (subject to accrual of interest for the
period of such extension), except that in the case of Eurodollar Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding day.

        3.2    Place and Manner of Payments.    

        All payments of principal, interest, fees, expenses and other amounts to
be made by a Credit Party under this Credit Agreement shall be made
unconditionally and without any setoff, deduction, counterclaim, defense,
recoupment or withholding of any kind and received not later than 2:00 p.m. on
the date when due, in Dollars and in immediately available funds, by the Agent
at its offices in Charlotte, North Carolina. Payments received after such time
shall be deemed to have been received on the next Business Day. The Borrower
shall, at the time it makes any payment under this Credit Agreement, specify to
the Agent, the Loans, fees or other amounts payable by the Borrower hereunder to
which such payment is to be applied (and in the event that it fails to specify,
or if such application would be inconsistent with the terms hereof, the Agent
shall, subject to Section 3.7, distribute such payment to the Lenders in such
manner as the Agent may deem appropriate). The Agent will distribute such
payments to the applicable Lenders on the date received if any such payment is
received prior to 2:00 p.m.; otherwise the Agent will distribute such payment to
the applicable Lenders on the next succeeding Business Day. Whenever any payment
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day (subject
to accrual of interest and fees for the period of such extension), except that
in the case of Eurodollar Loans, if the extension would cause the payment to be
made in the next following calendar month, then such payment shall instead be
made on the next preceding Business Day.

        3.3    Prepayments.    

        (a)    Voluntary Prepayments.    The Borrower shall have the right to
prepay Loans in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days' prior written notice to the Agent and any prepayment of
Eurodollar Loans will be subject to Section 3.15; (ii) Base Rate Loans may only
be prepaid after written notice (confirmed by a telephone call from the
Borrower) to the Agent not later than 11:00 a.m. on the Business Day of the
applicable prepayment; (iii) each such partial prepayment of Loans shall be
(A) in the case of Revolving Loans in the minimum principal amount of $500,000
and integral multiples of $500,000 in excess thereof and (B) in the case of Term
Loans in the minimum principal amount of $1,000,000 and integral multiples of
$1,000,000 in excess thereof.

        (b)    Mandatory Prepayments.    

        (i)    Revolving Committed Amount.    If at any time the sum of the
aggregate amount of Revolving Loans outstanding plus the aggregate amount of LOC
Obligations outstanding exceeds the lesser of (x) the Revolving Committed Amount
and (y) the Borrowing Base, the Borrower shall immediately make a principal
payment on the Revolving Loans and/or to a cash collateral account in respect of
the LOC Obligations, in an amount sufficient to eliminate such excess (to be
applied as set forth in Section 3.3(c) below).

        (ii)    Excess Cash Flow.    Within 10 days after the date the audited
financial statements are required to be delivered pursuant to Section 7.1(a)
(commencing with the fiscal year

27

--------------------------------------------------------------------------------




ending November 30, 2003), the Borrower shall make a prepayment of the Loans in
an amount equal to 50% of the Excess Cash Flow earned during such prior fiscal
year (to be applied as set forth in Section 3.3(c) below).

        (iii)    Asset Dispositions.    The Borrower shall immediately prepay
the Loans in an aggregate amount equal to (A) 100% of the Net Cash Proceeds of
any Asset Disposition (other than any Asset Disposition permitted by Sections
8.5(a) through (e), inclusive and Section 8.5(f) to the extent a mandatory
prepayment is not required thereunder) and (B) 50% of the Net Cash Proceeds of
any Asset Disposition of the type permitted by Section 8.5(e) (to be applied as
set forth in Section 3.3(c) below).

        (iv)    Issuances of Equity.    Immediately upon receipt by the Borrower
or any of its Subsidiaries of proceeds from any Equity Issuance, the Borrower
shall forward 100% of the Net Cash Proceeds of such Equity Issuance to the
Lenders as a prepayment of the Loans (to be applied as set forth in
Section 3.3(c) below).

        (v)    Recovery Event.    Subject to the terms and conditions of
Section 7.6 hereof, immediately upon receipt by the Borrower or any of its
Subsidiaries of proceeds from any Recovery Event, the Borrower shall forward
100% of the Net Cash Proceeds from such Recovery Event to the Lenders as a
prepayment of the Loans (to be applied as set forth in Section 3.3(c) below).

        (vi)    Debt Issuances.    Immediately upon receipt by the Borrower or
any of its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall
prepay the Loans in an aggregate amount equal to 100% of the Net Cash Proceeds
of such Debt Issuance to the Lenders (such prepayment to be applied as set forth
in Section 3.3(c) below).

        (c)    Application of Prepayments.    All amounts required to be paid
pursuant to Section 3.3(b)(i) shall be applied first to Revolving Loans and
second to a cash collateral account in respect of the LOC Obligations. All
amounts required to be paid pursuant to Sections 3.3(b)(ii), (iv), (v) and
(vi) above shall be applied to the outstanding Term Loans (which amounts shall
then be applied to the remaining Principal Amortization Payments due with
respect to the Term Loans in inverse order of maturity thereof). All amounts
required to be paid pursuant to Section 3.3(b)(iii) above shall be applied,
first to the outstanding Term Loans (which amounts shall then be applied to the
remaining Principal Amortization Payments due with respect to the Term Loans in
inverse order of maturity thereof), second to the Revolving Loans (with a
corresponding permanent reduction in the Revolving Committed Amount) and third
to a cash collateral account in respect of the LOC Obligations (with a
corresponding permanent reduction in the Revolving Committed Amount). Within the
parameters of the application set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities. All prepayments hereunder shall be subject to
Section 3.15.

        3.4    Fees.    

        (a)    Unused Fees.    In consideration of the Revolving Commitments of
the Lenders hereunder, the Borrower agrees to pay to the Agent for the account
of each Lender a fee (the "Unused Fee") computed at a per annum rate on the
Unused Revolving Committed Amount during the Unused Fee Calculation Period
(hereinafter defined) equal to the Applicable Percentage for Unused Fees then in
effect. The Unused Fee shall commence to accrue on the Closing Date and shall be
due and payable in arrears on the last business day of each March, June,
September and December (and any date that the Revolving Committed Amount is
reduced as provided in Section 2.1(d), Section 3.3(c) and the Termination Date)
for the immediately preceding quarter (or portion thereof) (each such quarter or
portion thereof for which the Unused Fee is payable hereunder being herein
referred to as an "Unused Fee Calculation Period"), beginning with the first of
such dates to occur after the Closing Date.

28

--------------------------------------------------------------------------------

        (b)    Letter of Credit Fees.    

        (i)    Letter of Credit Fee.    In consideration of the issuance of
Letters of Credit hereunder, the Borrower promises to pay to the Agent for the
account of each Lender a fee (the "Letter of Credit Fee") on such Lender's
Revolving Loan Commitment Percentage of the average daily maximum amount
available to be drawn under each such Letter of Credit computed at a per annum
rate for each day from the date of issuance to the date of expiration equal to
the Applicable Percentage. The Letter of Credit Fee shall be payable quarterly
in arrears on the last Business Day of each March, June, September and December
for the immediately preceding quarter (or a portion thereof).

        (ii)    Issuing Lender Fees.    In addition to the Letter of Credit Fee,
the Borrower promises to pay to the Agent for the account of the Issuing Lender
without sharing by the other Lenders (i) a letter of credit fronting fee of
one-eighth of one percent (0.125%) on the average daily maximum amount available
to be drawn under each Letter of Credit computed at a per annum rate for each
day from the date of issuance to the date of expiration and (ii) the customary
charges from time to time of the Issuing Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit.

        (c)    Administrative Fees.    The Borrower agrees to pay to the Agent,
for its own account, an annual fee as agreed to between the Borrower and the
Agent in the Fee Letter.

        3.5    Payment in full at Maturity.    

        On the Termination Date, the entire outstanding principal balance of all
Loans, together with accrued but unpaid interest and all other sums owing with
respect thereto, shall be due and payable in full, unless accelerated sooner
pursuant to Section 9.

        3.6    Computations of Interest and Fees.    

        (a)  Except for Base Rate Loans, in which case interest shall be
computed on the basis of a 365 or 366 day year as the case may be (unless the
Base Rate is determined by reference to the Federal Funds Rate), all
computations of interest and fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days. Interest shall accrue
from and include the date of borrowing (or continuation or conversion) but
exclude the date of payment.

        (b)  It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. All agreements between the Lenders and the Borrower are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the

29

--------------------------------------------------------------------------------




Loans or any other Indebtedness evidenced by any of the Credit Documents does
not include the right to receive any interest which has not otherwise accrued on
the date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.

        3.7    Pro Rata Treatment.    

        Except to the extent otherwise provided herein:

        (a)    Loans.    Each Loan borrowing, each payment or prepayment of
principal of any Loan or reimbursement obligations arising from drawings under
Letters of Credit, each payment of interest on any Loan or reimbursement
obligations arising from drawings under Letters of Credit, each payment of fees
(other than the administrative fees retained by the Agent for its own account),
each reduction of the Revolving Committed Amount, and each conversion or
continuation of any Loan shall be allocated pro rata among the relevant Lenders
in accordance with the respective Revolving Loan Commitment Percentages and Term
Loan Commitment Percentages, as applicable, of such Lenders (or, if the
Commitments of such Lenders have expired or been terminated, in accordance with
the respective principal amounts of their outstanding Loans and Participation
Interests of such Lenders); provided that, if any Lender shall have failed to
pay its applicable pro rata share of any Loan then any amount to which such
Lender would otherwise be entitled pursuant to this Section shall instead be
payable to the Agent; provided further, that in the event any amount paid to any
Lender pursuant to this Section is rescinded or must otherwise be returned by
the Agent, each Lender shall, upon the request of the Agent, repay to the Agent
the amount so paid to such Lender, with interest for the period commencing on
the date such payment is returned by the Agent until the date the Agent receives
such repayment at a rate per annum equal to, during the period to but excluding
the date two Business Days after such request, the Federal Funds Rate, and
thereafter, the Base Rate plus four percent (4%) per annum.

        (b)    Advances.    

          (i)  No Lender shall be responsible for the failure or delay by any
other Lender in its obligation to make its ratable share of a borrowing
hereunder; provided, however, that the failure of any Lender to fulfill its
obligations hereunder shall not relieve any other Lender of its obligations
hereunder.

        (ii)  Unless the Borrower or any Lender has notified the Agent prior to
the date any payment is required to be made by it to the Agent hereunder, that
the Borrower or such Lender, as the case may be, will not make such payment, the
Agent may assume that the Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the Agent in
immediately available funds, then:

        (A)  if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Agent the portion of such assumed payment that
was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Agent to such Lender to the date such amount is repaid
to the Agent in immediately available funds, at the Federal Funds Rate from time
to time in effect; and

        (B)  if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Agent the amount thereof in immediately available
funds, together

30

--------------------------------------------------------------------------------




with interest thereon for the period from the date such amount was made
available by the Agent to the Borrower to the date such amount is recovered by
the Agent (the "Compensation Period") at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If such Lender does not pay such amount
forthwith upon the Agent's demand therefor, the Agent may make a demand therefor
upon the Borrower, and the Borrower shall pay such amount to the Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing.

Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights that the Agent or the Borrower
may have against any Lender as a result of any default by such Lender hereunder.
A notice of the Agent to any Lender with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

        3.8    Allocation of Payments After Acceleration.    

        Notwithstanding any other provisions of this Credit Agreement, after the
acceleration of the Credit Party Obligations pursuant to Section 9.2, all
amounts collected or received by an Agent or any Lender on account of amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows:

        FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees) of the Agent in
connection with enforcing the rights of the Lenders under the Credit Documents
and any protective advances made by the Agent with respect to the Collateral
under or pursuant to the terms of the Collateral Documents;

        SECOND, to payment of any fees owed to an Agent in its capacity as
Agent;

        THIRD, to the payment of all reasonable out-of-pocket costs and
expenses, (including, without limitation, reasonable attorneys' fees) of each of
the Lenders in connection with enforcing its rights under the Credit Documents;

        FOURTH, to the payment of all accrued fees and interest payable to the
Lenders hereunder;

        FIFTH, to the payment of the outstanding principal amount of the Loans
(including the payment or cash collateralization of the outstanding LOC
Obligations), and to any amounts owing under Hedging Agreements, pro rata, as
set forth below;

        SIXTH, to all other obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses "FIRST" through
"FIFTH" above; and

        SEVENTH, to the payment of the surplus, if any, to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
obligations under Hedging Agreements held by such Lender bears to the aggregate
then outstanding Loans and obligations under Hedging Agreements) of amounts
available to be applied pursuant to clauses "THIRD", "FOURTH," "FIFTH," and
"SIXTH" above; and (c) to the extent that any amounts available for distribution
pursuant to clause "FIFTH" above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by the Agent
in a cash collateral account and applied (A) first, to reimburse the Issuing
Lender for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses "FIFTH" and "SIXTH" above in the manner provided in this
Section 3.8.

31

--------------------------------------------------------------------------------

        3.9    Sharing of Payments.    

        The Lenders agree among themselves for the benefit of themselves that,
except to the extent otherwise provided herein, in the event that any Lender
shall obtain payment in respect of any Loan, LOC Obligation or any other
obligation owing to such Lender under this Credit Agreement through the exercise
of a right of setoff, banker's lien or counterclaim, or pursuant to a secured
claim under Section 506 of the Bankruptcy Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders for cash an interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker's lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of the interest theretofore sold, return its
share of that benefit (together with its share of any accrued interest payable
with respect thereto) to each Lender whose payment shall have been rescinded or
otherwise restored. The Borrower agrees that any Lender so purchasing such an
interest may, to the fullest extent permitted by law, exercise all rights of
payment, including setoff, banker's lien or counterclaim, with respect to such
interest as fully as if such Lender were a holder of such Loan, LOC Obligation
or other obligation in the amount of such interest. Except as otherwise
expressly provided in this Credit Agreement, if any Lender or the Agent shall
fail to remit to the Agent or any other Lender an amount payable by such Lender
or the Agent to the Agent or such other Lender pursuant to this Credit Agreement
on the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to the Agent or such other Lender at a rate per annum equal
to the Federal Funds Rate. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section 3.9 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 3.9 to share in the benefits of any
recovery on such secured claim.

        3.10    Capital Adequacy.    

        If, after the date hereof, any Lender has determined that the adoption
or the becoming effective of, or any change in, or any change by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof in the interpretation or administration
of, any applicable law, rule or regulation regarding capital adequacy, or
compliance by such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender's capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender's policies with respect to capital adequacy), then,
upon notice from such Lender to the Borrower, the Borrower shall be obligated to
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction. Each determination by any such Lender of amounts
owing under this Section shall, absent manifest error, be conclusive and binding
on the parties hereto.

        3.11    Inability To Determine Interest Rate.    

        If prior to the first day of any Interest Period, the Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, the Agent shall promptly give telecopy or telephonic
notice

32

--------------------------------------------------------------------------------


thereof to the Borrower and the Lenders. If such notice is given (a) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (b) any Loans that were to have been converted
on the first day of such Interest Period to or continued as Eurodollar Loans
shall be converted to or continued as Base Rate Loans and (c) any outstanding
Eurodollar Loans shall be converted, on the first day of such Interest Period,
to Base Rate Loans. Until such notice has been withdrawn by the Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Base Rate Loans to Eurodollar Loans.

        3.12    Illegality.    

        Notwithstanding any other provision herein, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
occurring after the Closing Date shall make it unlawful for any Lender to make
or maintain Eurodollar Loans as contemplated by this Credit Agreement, (a) such
Lender shall promptly give written notice of such circumstances to the Borrower
and the Agent (which notice shall be withdrawn whenever such circumstances no
longer exist), (b) the commitment of such Lender hereunder to make Eurodollar
Loans, continue Eurodollar Loans as such and convert a Base Rate Loan to
Eurodollar Loans shall forthwith be canceled and, until such time as it shall no
longer be unlawful for such Lender to make or maintain Eurodollar Loans, such
Lender shall then have a commitment only to make a Base Rate Loan when a
Eurodollar Loan is requested and (c) such Lender's Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans on
the respective last days or the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.15.

        3.13    Requirements of Law.    

        If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):

        (a)  shall subject such Lender to any tax of any kind whatsoever with
respect to any Eurodollar Loans made by it or its obligation to make Eurodollar
Loans, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes covered by Section 3.14 (including
Non-Excluded Taxes imposed solely by reason of any failure of such Lender to
comply with its obligations under Section 3.14(b)) and changes in taxes measured
by or imposed upon the overall net income, or franchise tax (imposed in lieu of
such net income tax), of such Lender or its applicable lending office, branch,
or any affiliate thereof);

        (b)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

        (c)  shall impose on such Lender any other condition (excluding any tax
of any kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, upon
notice to the Borrower from such Lender, through the Agent, in accordance
herewith, the Borrower shall be obligated to promptly pay such Lender, upon its
demand, any additional amounts

33

--------------------------------------------------------------------------------

necessary to compensate such Lender for such increased cost or reduced amount
receivable, provided that, in any such case, the Borrower may elect to convert
the Eurodollar Loans made by such Lender hereunder to Base Rate Loans by giving
the Agent at least one Business Day's notice of such election, in which case the
Borrower shall promptly pay to such Lender, upon demand, without duplication,
such amounts, if any, as may be required pursuant to Section 3.15. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 3.13,
it shall provide prompt notice thereof to the Borrower, through the Agent,
certifying (x) that one of the events described in this Section 3.13 has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this Section 3.13 submitted by such Lender, through the
Agent, to the Borrower shall be conclusive and binding on the parties hereto in
the absence of manifest error. This covenant shall survive the termination of
this Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.

        3.14    Taxes.    

        (a)  Except as provided below in this Section 3.14, all payments made by
the Borrower under this Credit Agreement and any Notes shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding taxes measured by or imposed upon the overall net income of
any Lender or its applicable lending office, or any branch or affiliate thereof,
and all franchise taxes, branch taxes, taxes on doing business or taxes on the
overall capital or net worth of any Lender or its applicable lending office, or
any branch or affiliate thereof, in each case imposed in lieu of net income
taxes: (i) by the jurisdiction under the laws of which such Lender, applicable
lending office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such tax and such Lender,
applicable lending office, branch or affiliate other than a connection arising
solely from such Lender having executed, delivered or performed its obligations,
or received payment under or enforced, this Credit Agreement or any Notes. If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings ("Non-Excluded Taxes") are required to be withheld from any
amounts payable to the Agent or any Lender hereunder or under any Notes, (A) the
amounts so payable to the Agent or such Lender shall be increased to the extent
necessary to yield to an Agent or such Lender (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Credit Agreement and any Notes, provided, however,
that the Borrower shall be entitled to deduct and withhold any Non-Excluded
Taxes and shall not be required to increase any such amounts payable to any
Lender that is not organized under the laws of the United States of America or a
state thereof if such Lender fails to comply with the requirements of
paragraph (b) of this Section 3.14 whenever any Non-Excluded Taxes are payable
by the Borrower, and (B) as promptly as possible thereafter the Borrower shall
send to the Agent for its own account or for the account of such Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate taxing authority or fails to remit to the
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. The agreements in this subsection shall survive the termination of
this Credit Agreement and the payment of the Loans, the LOC Obligations and all
other amounts payable hereunder.

34

--------------------------------------------------------------------------------



        (b)  Each Lender that is not a "United States Person" within the meaning
of Section 7701(a)(30) of the Code shall:

          (i)  (A) on or before the date of any payment by the Borrower under
this Credit Agreement or Notes to such Lender, deliver to the Borrower and the
Agent (x) two duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI, or successor applicable form, as the case may be,
certifying that it is entitled to receive payments under this Credit Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (y) an Internal Revenue Service Form W-8 or W-9, or successor
applicable form, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax;

        (B)  deliver to the Borrower and the Agent two further copies of any
such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

        (C)  obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the Agent;
or

        (ii)  (A) represent to the Borrower (for the benefit of the Borrower and
the Agent) that it is not a "United States Person" within the meaning of
Section 7701(a)(30) of the Code, (B) agree to furnish to the Borrower, on or
before the date of any payment by the Borrower, with a copy to the Agent, two
accurate and complete original signed copies of Internal Revenue Service
Form W-8, or successor applicable form certifying to such Lender's legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 881(c) of the Code with respect
to payments to be made under this Credit Agreement and any Notes (and to deliver
to the Borrower and the Agent two further copies of such form on or before the
date it expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently provided form and, if necessary, obtain
any extensions of time reasonably requested by the Borrower or the Agent for
filing and completing such forms), and (C) agree, to the extent legally entitled
to do so, upon reasonable request by the Borrower, to provide to the Borrower
(for the benefit of the Borrower and the Agent) such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
to an exemption from withholding with respect to payments under this Credit
Agreement and any Notes.

Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent then such Lender shall be exempt from such requirements.

        3.15    Indemnity.    

        Upon the written demand of any Lender, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

        (a)  any continuation, conversion, payment or prepayment of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Eurodollar Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

        (b)  any failure by the Borrower (for a reason other than the failure of
such Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert
any Eurodollar Loan on the date or in the amount previously requested by the
Borrower.

35

--------------------------------------------------------------------------------




The amount each such Lender shall be compensated pursuant to this Section 3.15
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re-employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including reasonable attorneys' fees) incurred and reasonably attributable
thereto.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.15, each Lender may deem that it funded each Eurodollar Loan made
by it at the Eurodollar Rate for such Eurodollar Loan by a matching deposit or
other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.

        3.16    Replacement of Lenders.    

        If any Lender delivers a notice to the Borrower pursuant to Sections
3.10, 3.13 or 3.14, then the Borrower shall have the right, if no Default or
Event of Default then exists, to either (i) replace such Lender (the "Replaced
Lender") with one or more additional banks or financial institutions
(collectively, the "Replacement Lender"), provided that (A) at the time of any
replacement pursuant to this Section 3.16, the Replacement Lender shall enter
into one or more assignment agreements substantially in the form of Exhibit 11.3
pursuant to, and in accordance with the terms of, Section 11.3(b) (and with all
fees payable pursuant to said Section 11.3(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the rights
and obligations of the Replaced Lender hereunder and, in connection therewith,
shall pay to the Replaced Lender in respect thereof an amount equal to the sum
of (a) the principal of, and all accrued interest on, all outstanding Loans of
the Replaced Lender, and (b) all accrued, but theretofore unpaid, fees owing to
the Replaced Lender pursuant to Section 3.4, and (B) all obligations of the
Borrower owing to the Replaced Lender (including all obligations, if any, owing
pursuant to Section 3.10, 3.13 or 3.14, but excluding those obligations
specifically described in clause (A) above in respect of which the assignment
purchase price has been, or is concurrently being paid) shall be paid in full to
such Replaced Lender concurrently with such replacement or (ii) if a Replacement
Lender is not located within 60 days of such notice, terminate the Commitments
and repay the Loans owing to such Replaced Lender.


SECTION 4

GUARANTY


        4.1    Guaranty of Payment.    

        Subject to Section 4.7 below, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Lender, each Affiliate of Lender
that enters into a Hedging Agreement and the Agent the prompt payment of the
Credit Party Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise). The Guarantors
additionally, jointly and severally, unconditionally guarantee to each Lender
the timely performance of all other obligations under the Credit Documents and
Hedging Agreements. This Guaranty is a guaranty of payment and not of collection
and is a continuing guaranty and shall apply to all Credit Party Obligations
whenever arising.

        4.2    Obligations Unconditional.    

        The obligations of the Guarantors hereunder are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Credit Documents or the Hedging Agreements, or any
other agreement or instrument referred to therein, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor. Each Guarantor agrees that this Guaranty may be enforced by
the Lenders without the necessity at any time of resorting to or exhausting any
other security or collateral and without the necessity at any time of having
recourse to

36

--------------------------------------------------------------------------------


the Notes or any other of the Credit Documents or any collateral, if any,
hereafter securing the Credit Party Obligations or otherwise and each Guarantor
hereby waives the right to require the Lenders to proceed against the Borrower
or any other Person (including a co-guarantor) or to require the Lenders to
pursue any other remedy or enforce any other right. Each Guarantor further
agrees that it shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor of the Credit Party
Obligations for amounts paid under this Guaranty until such time as the Lenders
(and any Affiliates of Lenders entering into Hedging Agreements) have been paid
in full, all Commitments under the Credit Agreement have been terminated and no
Person or Governmental Authority shall have any right to request any return or
reimbursement of funds from the Lenders in connection with monies received under
the Credit Documents. Each Guarantor further agrees that nothing contained
herein shall prevent the Lenders from suing on the Notes or any of the other
Credit Documents or any of the Hedging Agreements or foreclosing its security
interest in or Lien on any collateral, if any, securing the Credit Party
Obligations or from exercising any other rights available to it under this
Credit Agreement, the Notes, any other of the Credit Documents, or any other
instrument of security, if any, and the exercise of any of the aforesaid rights
and the completion of any foreclosure proceedings shall not constitute a
discharge of any of any Guarantor's obligations hereunder; it being the purpose
and intent of each Guarantor that its Guarantor's obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances. Neither
any Guarantor's obligations under this Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrower or by reason of the bankruptcy or insolvency of
the Borrower. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Credit Party Obligations and notice of or
proof of reliance by the Agent or any Lender upon this Guarantee or acceptance
of this Guarantee. The Credit Party Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guarantee. All dealings
between the Borrower and any of the Guarantors, on the one hand, and the Agent
and the Lenders, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Guarantee.

        4.3    Modifications.    

        Each Guarantor agrees that (a) all or any part of the security now or
hereafter held for the Credit Party Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Lenders shall not have any
obligation to protect, perfect, secure or insure any such security interests,
liens or encumbrances now or hereafter held, if any, for the Credit Party
Obligations or the properties subject thereto; (c) the time or place of payment
of the Credit Party Obligations may be changed or extended, in whole or in part,
to a time certain or otherwise, and may be renewed or accelerated, in whole or
in part; (d) the Borrower and any other party liable for payment under the
Credit Documents may be granted indulgences generally; (e) any of the provisions
of the Notes or any of the other Credit Documents may be modified, amended or
waived; (f) any party (including any co-guarantor) liable for the payment
thereof may be granted indulgences or be released; and (g) any deposit balance
for the credit of the Borrower or any other party liable for the payment of the
Credit Party Obligations or liable upon any security therefor may be released,
in whole or in part, at, before or after the stated, extended or accelerated
maturity of the Credit Party Obligations, all without notice to or further
assent by the Guarantor, which shall remain bound thereon, notwithstanding any
such exchange, compromise, surrender, extension, renewal, acceleration,
modification, indulgence or release.

        4.4    Waiver of Rights.    

        Each Guarantor expressly waives: (a) notice of acceptance of this
Guaranty by the Lenders and of all extensions of credit to the Borrower by the
Lenders; (b) presentment and demand for payment or performance of any of the
Credit Party Obligations; (c) protest and notice of dishonor or of default

37

--------------------------------------------------------------------------------


(except as specifically required in the Credit Agreement) with respect to the
Credit Party Obligations or with respect to any security therefor; (d) notice of
the Lenders obtaining, amending, substituting for, releasing, waiving or
modifying any security interest, lien or encumbrance, if any, hereafter securing
the Credit Party Obligations, or the Lenders' subordinating, compromising,
discharging or releasing such security interests, liens or encumbrances, if any;
(e) all other notices to which the Guarantor might otherwise be entitled; and
(f) demand for payment under this Guaranty.

        4.5    Reinstatement.    

        The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Credit Party Obligations is
rescinded or must be otherwise restored by any holder of any of the Credit Party
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Agent and each Lender on demand for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred by an Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

        4.6    Remedies.    

        The Guarantors agree that, as between the Guarantors, on the one hand,
and the Agent and the Lenders, on the other hand, the Credit Party Obligations
may be declared to be forthwith due and payable as provided in Section 9 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 9) notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing such Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or such Credit Party
Obligations being deemed to have become automatically due and payable), such
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Security Agreement and the other Collateral Documents and
that the Lenders may exercise their remedies thereunder in accordance with their
terms.

        4.7    Limitation of Guaranty.    

        Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Hedging Agreements, the obligations of each
Guarantor hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

        4.8    Rights of Contribution.    

        The Guarantors hereby agree, as among themselves, that if any Guarantor
shall become an Excess Funding Guarantor (as defined below), each other
Guarantor shall, on demand of such Excess Funding Guarantor (but subject to the
next sentence hereof), pay to such Excess Funding Guarantor an amount equal to
such Guarantor's Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, assets, liabilities and debts of
such Excess Funding Guarantor) of such Excess Payment (as defined below). The
payment obligation of any Guarantor to any Excess Funding Guarantor under this
Section 4.8 shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Guarantor under the other provisions
of this Section 4, and such Excess Funding Guarantor shall not exercise any
right or remedy with respect to such excess until payment and satisfaction in
full of all of such obligations. For purposes hereof, (i) "Excess Funding
Guarantor" shall mean, in respect of any obligations arising under the other
provisions of this Section 4

38

--------------------------------------------------------------------------------


(hereafter, the "Guaranteed Obligations"), a Guarantor that has paid an amount
in excess of its Pro Rata Share of the Guaranteed Obligations; (ii) "Excess
Payment" shall mean, in respect of any Guaranteed Obligations, the amount paid
by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations; and (iii) "Pro Rata Share", for the purposes of this
Section 4.8, shall mean, for any Guarantor, the ratio (expressed as a
percentage) of (a) the amount by which the aggregate present fair saleable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (b) the amount by which the aggregate present fair saleable value
of all assets and other properties of the Borrower and all of the Guarantors
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Borrower and the Guarantors hereunder) of the Borrower and
all of the Guarantors, all as of the Closing Date (if any Guarantor becomes a
party hereto subsequent to the Closing Date, then for the purposes of this
Section 4.8 such subsequent Guarantor shall be deemed to have been a Guarantor
as of the Closing Date and the information pertaining to, and only pertaining
to, such Guarantor as of the date such Guarantor became a Guarantor shall be
deemed true as of the Closing Date).


SECTION 5

CONDITIONS PRECEDENT


        5.1    Closing Conditions.    

        The obligation of the Lenders to enter into this Credit Agreement and
make the initial Extension of Credit is subject to satisfaction of the following
conditions (in form and substance acceptable to the Lenders in their sole
discretion):

        (a)    Executed Credit Documents.    Receipt by the Agent of duly
executed copies of: (i) this Credit Agreement; (ii) the Notes; (iii) the
Collateral Documents and (iv) all other Credit Documents.

        (b)    Corporate Documents.    Receipt by the Agent of the following:

        (i)    Charter Documents.    Copies of the articles or certificates of
incorporation or other charter documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Effective Date.

        (ii)    Bylaws.    A copy of the bylaws of each Credit Party certified
by a secretary or assistant secretary of such Credit Party to be true and
correct as of the Effective Date.

        (iii)    Resolutions.    Copies of resolutions of the Board of Directors
of each Credit Party approving and adopting the Credit Documents to which it is
a party, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a secretary or assistant secretary of such Credit
Party to be true and correct and in force and effect as of the Effective Date.

        (iv)    Good Standing.    Copies of certificates of good standing,
existence or its equivalent with respect to each Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state or other
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing would have a Material Adverse Effect on
the business or operations of a Credit Party in such jurisdiction.

        (v)    Incumbency.    An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Effective Date.

39

--------------------------------------------------------------------------------




        (c)    Financial Statements.    Receipt by the Agent and the Lenders of
the consolidated and consolidating financial statements of the Borrower and its
Subsidiaries for fiscal year ending November 30, 2001, including balance sheets
and income and cash flow statements, audited by nationally recognized
independent public accountants and containing an unqualified opinion of such
firm that such statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries and have
been prepared in conformity with GAAP, (iii) interim unaudited quarterly
financial statements of the Borrower and its Subsidiaries, prepared in
conformity with GAAP, for the trailing twelve months of the Borrower and first
projected year of the Borrower and working capital detail for the trailing
twelve months of the Borrower and the first projected fiscal year of the
Borrower, (iv) a satisfactory proforma consolidated balance sheet of the
Borrower and its Subsidiaries as of February 28, 2002 giving effect to the
acquisition of the Acquired Assets and the transactions contemplated by the
Purchase Agreement and reflecting estimated purchase price accounting
adjustments, prepared in conformity with GAAP and (v) such other information
relating to the Acquired Assets as the Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.

        (d)    Opinion of Counsel.    Receipt by the Lenders of an opinion, or
opinions (which shall cover, among other things, authority, legality, validity,
binding effect, enforceability and attachment and perfection of liens),
satisfactory to the Agent, addressed to the Agent and the Lenders and dated as
of the Effective Date, from legal counsel to the Credit Parties.

        (e)    Appraisal Report.    Receipt by the Lenders of asset appraisal
reports with respect to trademarks and patents of the Credit Parties (excluding
the Acquired Assets) indicating an appraised value of at least $300,000,000 and
otherwise in form and substance satisfactory to the Agent.

        (f)    Personal Property Collateral.    The Agent shall have received,
in form and substance satisfactory to the Agent:

          (i)  searches of Uniform Commercial Code ("UCC") filings in the
jurisdiction of the chief executive office of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Agent's security interest, for the benefit of the
Lenders, in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;

        (ii)  UCC financing statements for each appropriate jurisdiction as is
necessary, in the Agent's sole discretion, to perfect the Agent's security
interest, for the benefit of the Lenders, in the Collateral;

        (iii)  searches of ownership of intellectual property in the appropriate
governmental offices and such United States or Canadian
patent/trademark/copyright filings as requested by the Agent in order to perfect
the Agent's security interest in the Collateral;

        (iv)  all stock certificates evidencing the stock pledged to the Agent
pursuant to the Pledge Agreement, together with duly executed in blank undated
stock powers attached thereto;

        (v)  all instruments and chattel paper in the possession of a Credit
Party together with allonges or assignments as may be necessary or appropriate
to perfect the Lenders' security interest in the Collateral; and

        (vi)  duly executed consents as are necessary, in the Agent's sole
discretion, to perfect the Agent's security interest in the Collateral.

        (g)    Evidence of Insurance.    Receipt by the Agent of copies of
insurance policies or certificates of insurance of the Borrower and its
Subsidiaries evidencing liability and casualty

40

--------------------------------------------------------------------------------

insurance meeting the requirements set forth in the Credit Documents, including,
but not limited to, naming the Agent as sole loss payee on behalf of the
Lenders.

        (h)    Corporate Structure.    The corporate capital and ownership
structure of the Borrower and its Subsidiaries shall be satisfactory in form and
substance to the Agent.

        (i)    Material Adverse Effect.    (i) With respect to the Borrower and
its Subsidiaries, there shall not have occurred a change since November 30, 2001
that has had or could reasonably be expected to have a Material Adverse Effect,
including specifically without limitation any such change resulting from any
matter not disclosed in the Purchase Agreement or resulting from a change in
status of any matter disclosed in the Purchase Agreement (including matters
related to litigation, tax, accounting, labor, insurance and pension
liabilities) and (ii) with respect to the Acquired Assets, there shall not have
occurred a change since December 31, 2001 that has had or could reasonably be
expected to have a material adverse effect on the business, assets, operations
or condition (financial or otherwise) of the Acquired Assets.

        (j)    Litigation.    There shall not exist any (i) order, decree,
judgment, ruling or injunction which restrains the consummation of the
acquisition of the Acquired Assets in the manner contemplated by the Purchase
Agreement or (ii) pending or threatened action, suit, investigation or
proceeding which if adversely determined against the Borrower or any of its
Subsidiaries would have or would reasonably be expected to have a Material
Adverse Effect.

        (k)    Other Indebtedness.    Receipt by the Agent of evidence that
after the acquisition of the Acquired Assets, the Borrower and its Subsidiaries
shall have no borrowed money Indebtedness other than (i) the Indebtedness under
the Credit Documents, (ii) the Subordinated Debt and (iii) other Indebtedness
disclosed on Schedule 6.10 attached hereto.

        (l)    Purchase Agreement.    There shall not have been any material
modification, amendment, supplement or waiver to the Purchase Agreement without
the prior written consent of the Lenders, including, but not limited to, any
modification, amendment, supplement or waiver relating to the amount or type of
consideration to be paid in connection with the acquisition of the Acquired
Assets and the contents of all disclosure schedules and exhibits, and the
acquisition of the Acquired Assets shall have been consummated in accordance
with the terms of the Purchase Agreement and all applicable law and the
aggregate cash amount paid in connection with such acquisition at the Closing
Date shall not exceed $75 million (plus certain inventories). Receipt by the
Agent of the final Purchase Agreement, together with all exhibits and schedules
thereto, certified by an officer of the Borrower.

        (m)    Officer's Certificate.    The Agent shall have received a
certificate executed by the chief operating officer of the Borrower as of the
Effective Date stating that (A) the Borrower and each of the Borrower's
Subsidiaries are in compliance with all existing financial obligations, (B) all
governmental, shareholder and third party consents and approvals, if any, with
respect to the Credit Documents and the transactions contemplated thereby have
been obtained, (C) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or governmental instrumentality
that purports to effect the Borrower, any of the Borrower's Subsidiaries or any
transaction contemplated by the Credit Documents, or could have or might be
reasonably expected to have a Material Adverse Effect, (D) the transactions
contemplated by the Purchase Agreement have been consummated in accordance with
the terms thereof and (E) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
herein or therein to occur on such date, (1) the Borrower and each of its
Subsidiaries is Solvent, (2) no Default or Event of Default exists, (3) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (4) the Credit
Parties are in compliance with each of the financial covenants set forth in
Section 7.12.

41

--------------------------------------------------------------------------------




        (n)    Fees and Expenses.    Payment by the Credit Parties of all fees
and expenses owed by them to the Lenders and the Agent, including, without
limitation, payment to the Agent of the fees set forth in the Fee Letter.

        (o)    First Priority Lien.    Receipt by the Agent of evidence
satisfactory in form and substance to the Agent, that the Agent, on behalf of
the Lenders, holds a perfected, first priority lien, subject to no other Liens
other than Permitted Liens, in the Collateral.

        (p)    Accountant Certificate.    Receipt from independent certified
public accountants of nationally recognized standing of a calculation
satisfactory to the Agent calculating the Fixed Charge Coverage Ratio (as
defined in the Indenture) at an amount of at least 2.0 to 1.0, in each case
after giving effect to (i) the acquisition of the Acquired Assets and the
incurrence of Indebtedness related thereto and (ii) the incurrence of
Indebtedness under this Credit Agreement as of the Closing Date.

        (q)    Other.    Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender,
including, but not limited to (after giving effect to the purchase of the
Acquired Assets), information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Borrower and its Subsidiaries.

        5.2    Conditions to All Extensions of Credit.    

        In addition to the conditions precedent stated elsewhere herein, the
Lenders shall not be obligated to make, continue or convert Loans (nor shall the
Issuing Lender be obligated to issue any Letter of Credit) hereunder unless:

        (a)    Notice.    The Borrower shall have delivered (i) in the case of
any new Revolving Loan, a Notice of Borrowing, duly executed and completed, by
the time specified in Section 2.1, (ii) in the case of any Letter of Credit, a
Notice of Request for Letter of Credit, duly executed and completed, by the time
specified in Section 2.2 and (iii) in the case of any continuation or conversion
of a Loan, a duly executed and completed Notice of Continuation/Conversion by
the time specified in Section 2.4;

        (b)    Representations and Warranties.    The representations and
warranties made by the Credit Parties in any Credit Document are true and
correct in all material respects at and as if made as of such date;

        (c)    No Default.    No Default or Event of Default shall exist or be
continuing either prior to or after giving effect thereto;

        (d)    No Material Adverse Effect.    There shall not have occurred any
Material Adverse Effect; and

        (e)    Availability.    Immediately after giving effect to the making of
such Loan (and the application of the proceeds thereof) or the issuance of such
Letter of Credit, the sum of the Revolving Loans outstanding plus LOC
Obligations outstanding shall not exceed the lesser of (i) the Revolving
Commitment Amount and (ii) the Borrowing Base.

        (f)    Indenture Compliance.    Other than Revolving Loans and LOC
Obligations, neither the Borrower nor any of its Subsidiaries has incurred any
Indebtedness pursuant to clause (ix) of Section 4.09 of the Indenture.

        The delivery of each Notice of Borrowing and each Notice of
Extension/Conversion shall constitute a representation and warranty by the
Borrower of the correctness of the matters specified in subsections (b), (c),
(d), (e) and (f) above.

42

--------------------------------------------------------------------------------


SECTION 6

REPRESENTATIONS AND WARRANTIES


        The Credit Parties hereby represent to the Agent and each Lender that:

        6.1    Financial Condition.    

        The financial statements delivered to the Lenders pursuant to
Section 5.1(c), (a) have been prepared in accordance with GAAP and (b) present
fairly (on the basis disclosed in the footnotes to such financial statements)
the consolidated and consolidating (as applicable) financial condition, results
of operations and cash flows of the Credit Parties and their Subsidiaries as of
such date and for such periods. Since November 30, 2001, there has been no sale,
transfer or other disposition by the Borrower or any of its Subsidiaries of any
material part of the business or property of the Borrower or any of its
Subsidiaries, and no purchase or other acquisition by any of them of any
business or assets (other than (i) the acquisition of the Acquired Assets on the
Closing Date, (ii) the Borrower's repurchase of 44,000 shares of its Capital
Stock, (iii) the Borrower's Investment of $500,000 in HBA Indemnity
Company, Ltd. and (iv) the transfer of product lines to Sundex, Inc. in
connection with the formation thereof, in the case of clauses (ii), (iii) and
(iv) prior to the Closing Date) material in relation to the consolidated
financial condition of the Borrower and its Subsidiaries, in each case, which,
is not reflected in the foregoing financial statements or in the notes thereto.

        6.2    No Material Change.    

        Since November 30, 2001, (a) there has been no development or event
relating to or affecting Borrower or any of its Subsidiaries which has had or
would be reasonably expected to have a Material Adverse Effect and (b) other
than the Borrower's repurchase of 44,000 shares of its Capital Stock prior to
the Closing Date, no dividends or other distributions have been declared, paid
or made upon the Capital Stock in Borrower or any of its Subsidiaries nor,
except as otherwise permitted under this Credit Agreement, has any of the
Capital Stock in a Credit Party been redeemed, retired, purchased or otherwise
acquired for value.

        6.3    Organization and Good Standing.    

        The Borrower and each of its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the State (or other
jurisdiction) of its organization, (b) is duly qualified and in good standing
authorized to do business in every jurisdiction where the failure to be so
qualified would have a Material Adverse Effect and (c) has the requisite power
and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

        6.4    Due Authorization.    

        Each Credit Party (a) has the requisite power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents to
which it is a party and to incur the obligations herein and therein provided for
and (b) is duly authorized to, and has been authorized by all necessary action,
to execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party.

43

--------------------------------------------------------------------------------




        6.5    No Conflicts.    

        Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by such Credit Party will
(a) violate or conflict with any provision of its articles or certificate of
incorporation or bylaws, (b) violate, contravene or materially conflict with any
Requirement of Law or any other law, regulation (including, without limitation,
Regulation U or Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound, the violation of which could
have or might be reasonably expected to have a Material Adverse Effect, or
(d) result in or require the creation of any Lien (other than those contemplated
in or created in connection with the Credit Documents) upon or with respect to
its properties.

        6.6    Consents.    

        No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party in
respect of a Credit Party is required in connection with the execution, delivery
or performance of this Credit Agreement or any of the other Credit Documents by
a Credit Party, or if required, such consent, approval and authorization has
been obtained.

        6.7    Enforceable Obligations.    

        This Credit Agreement and the other Credit Documents have been duly
executed and delivered and constitute legal, valid and binding obligations of
each Credit Party enforceable against such Credit Party in accordance with their
respective terms, except as may be limited by bankruptcy or insolvency laws or
similar laws affecting creditors' rights generally or by general equitable
principles.

        6.8    No Default.    

        Neither the Borrower nor any of its Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred or exists except as previously disclosed to the Lenders.

        6.9    Ownership.    

        The Borrower and each of its Subsidiaries is the owner of and has good
and marketable title to all of its assets and none of such assets are subject to
any Lien other than Permitted Liens.

        6.10    Indebtedness.    

        The Borrower and its Subsidiaries have no Indebtedness except (a) as
disclosed in the financial statements referenced in Section 6.1, (b) as set
forth on Schedule 6.10 and (c) as otherwise permitted by this Credit Agreement.

        6.11    Litigation.    

        There are no actions, suits or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of any Credit Party,
threatened against the Borrower or any of its Subsidiaries which, if adversely
determined, would have or would be reasonably expected to have a Material
Adverse Effect.

44

--------------------------------------------------------------------------------


        6.12    Taxes.    

        Each of the Borrower and its Subsidiaries has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. No Credit Party is aware of any proposed tax assessments
against it, any of its Subsidiaries or any other Credit Party.

        6.13    Compliance with Law.    

        Each of the Borrower and its Subsidiaries is in compliance with all
Requirements of Law and all other laws, rules, regulations, orders and decrees
(including without limitation Environmental Laws) applicable to it, or to its
properties, unless such failure to comply would not have or would not be
reasonably expected to have a Material Adverse Effect. No Requirement of Law
would be reasonably expected to cause a Material Adverse Effect.

        6.14    ERISA.    

        Except as would not result in a Material Adverse Effect:

        (a)  During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of the Credit Parties, no event or condition has
occurred or exists as a result of which any Termination Event could reasonably
be expected to occur, with respect to any Plan; (ii) no "accumulated funding
deficiency," as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, has occurred with respect to any Plan;
(iii) each Plan has been maintained, operated, and funded in compliance with its
own terms and in material compliance with the provisions of ERISA, the Code, and
any other applicable federal or state laws; and (iv) no lien in favor or the
PBGC or a Plan has arisen or is reasonably likely to arise on account of any
Plan.

        (b)  The actuarial present value of all "benefit liabilities" under each
Single Employer Plan (determined within the meaning of Section 401(a)(2) of the
Code, utilizing the actuarial assumptions used to fund such Plans), whether or
not vested, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities.

        (c)  Neither the Borrower, nor any of its Subsidiaries nor any ERISA
Affiliate has incurred, or, to the best knowledge of the Credit Parties, are
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower, nor any of
its Subsidiaries nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and no Multiemployer Plan
is, to the best knowledge of the Credit Parties, reasonably expected to be in
reorganization, insolvent, or terminated.

        (d)  No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject the Borrower
or any of its Subsidiaries or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or any of
its Subsidiaries or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability.

45

--------------------------------------------------------------------------------




        (e)  The present value (determined using actuarial and other assumptions
which are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and its Subsidiaries and each
ERISA Affiliate for post-retirement welfare benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA), net of all assets under all such Plans
allocable to such benefits, are reflected on the Financial Statements in
accordance with FAS 106.

          (f)  Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.

        6.15    Subsidiaries.    

        Set forth on Schedule 6.15 is a complete and accurate list of all
Subsidiaries of each Credit Party. Information on Schedule 6.15 includes
jurisdiction of organization, the number of shares of each class of Capital
Stock outstanding, the number and percentage of outstanding shares of each class
owned (directly or indirectly) by such Credit Party; and the number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Capital Stock of all such Subsidiaries is validly issued, fully paid and
non-assessable and is owned by each such Credit Party, directly or indirectly,
free and clear of all Liens (other than those arising under or contemplated in
connection with the Credit Documents). Other than as set forth in Schedule 6.15,
neither any Credit Party nor any Subsidiary thereof has outstanding any
securities convertible into or exchangeable for its Capital Stock nor does any
such Person have outstanding any rights to subscribe for or to purchase or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to its Capital Stock. Schedule 6.15 may be updated from time
to time by the Borrower by giving written notice thereof to the Agent.

        6.16    Use of Proceeds; Margin Stock.    

        The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.10. None of the proceeds of the Loans will be used for
the purpose of purchasing or carrying any "margin stock" as defined in
Regulation U or Regulation X, or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry "margin stock"
or any "margin security" or for any other purpose which might constitute this
transaction a "purpose credit" within the meaning of Regulation U, Regulation X
or Regulation T. None of the Credit Parties owns any "margin stock".

        6.17    Government Regulation.    

        No Credit Party is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Investment Company Act
of 1940 or the Interstate Commerce Act, each as amended. In addition, no Credit
Party is (a) an "investment company" registered or required to be registered
under the Investment Company Act of 1940, as amended, or controlled by such a
company, or (b) a "holding company," or a "Subsidiary company" of a "holding
company," or an "affiliate" of a "holding company" or of a "Subsidiary" or a
"holding company," within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

        6.18    Environmental Matters.    

        (a)  Except as set forth on Schedule 6.18.

          (i)  each of the Real Properties and all operations at the Real
Properties are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Real Properties or
the businesses operated by the Borrower or any of its Subsidiaries (the
"Businesses"), and there are no conditions relating to

46

--------------------------------------------------------------------------------

the Businesses or Real Properties that could give rise to liability under any
applicable Environmental Laws.

        (ii)  None of the Real Properties contains, or has previously contained,
any Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that, if released, constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.

        (iii)  Neither the Borrower nor any of its Subsidiaries has received any
written or oral notice of, or inquiry from any Governmental Authority regarding,
any violation, alleged violation, non-compliance, liability or potential
liability regarding Hazardous Materials or compliance with Environmental Laws
with regard to any of the Real Properties or the Businesses, nor does the
Borrower or any of its Subsidiaries have knowledge or reason to believe that any
such notice is being threatened.

        (iv)  Hazardous Materials have not been transported or disposed of from
the Real Properties, or generated, treated, stored or disposed of at, on or
under any of the Real Properties or any other location, in each case by, or on
behalf or with the permission of, the Borrower or any of its Subsidiaries in a
manner that would reasonably be expected to give rise to liability under any
applicable Environmental Law.

        (v)  No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened, under any Environmental Law to which the Borrower or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower or any of its Subsidiaries, the
Real Properties or the Businesses.

        (vi)  There has been no release or threat of release of Hazardous
Materials at or from the Real Properties or arising from or related to the
operations (including, without limitation, disposal) of the Borrower or any of
its Subsidiaries in connection with the Real Properties or otherwise in
connection with the Businesses.

      (vii)  Neither the Borrower nor any of its Subsidiaries has assumed any
liability of any Person (other than another Credit Party) under any
Environmental Law.

        (b)  The Borrower has adopted procedures that are designed to (i) ensure
that each Credit Party and their Subsidiaries, any of their operations and each
of the properties owned or leased by each Credit Party and their Subsidiaries
remains in compliance with applicable Environmental Laws and (ii) minimize any
liabilities or potential liabilities that each Credit Party and their
Subsidiaries, any of their operations and each of the properties owned or leased
by each Credit Party and their Subsidiaries may have under applicable
Environmental Laws.

        6.19    Intellectual Property.    

        The Borrower and each of its Subsidiaries owns, or has the legal right
to use, all trademarks, tradenames, copyrights, technology, know-how and
processes (the "Intellectual Property") necessary for each of them to conduct
its business as currently conducted except for those the failure to own or have
such legal right to use would not have or be reasonably expected to have a
Material Adverse Effect. Set forth on Schedule 6.19 is a list of all
Intellectual Property owned by the Borrower and its Subsidiaries or that the
Borrower or one of its Subsidiaries has the right to use (which list shall
identify the Person that owns or has the right to use each such item of
Intellectual Property). Except as provided on Schedule 6.19, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such

47

--------------------------------------------------------------------------------


Intellectual Property, nor does any Credit Party know of any such claim, and to
the Credit Parties' knowledge the use of such Intellectual Property by the
Borrower or any of its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that in the aggregate, would
not have or be reasonably expected to have a Material Adverse Effect.

        6.20    Solvency.    

        Each Credit Party is and, after consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.

        6.21    Investments.    

        All Investments of the Borrower and each of its Subsidiaries are either
Permitted Investments or otherwise permitted by the terms of this Credit
Agreement.

        6.22    No Financing of Corporate Takeovers.    

        No proceeds of the Loans hereunder have been or will be used to acquire,
directly or indirectly, any security in any transaction which is subject to
Sections 13 or 14 of the Securities Exchange Act of 1934, as amended (including,
without limitation, Sections 13(d) and 14(d) thereof) or to refinance any
Indebtedness used to acquire any such securities.

        6.23    Location of Collateral.    

        Set forth on Schedule 6.23(a) is a list of all locations where any
personal property of a Credit Party is located, including county and state where
located. Set forth on Schedule 6.23(b) is the jurisdiction or incorporation,
federal tax identification number, chief executive office and principal place of
business of each Credit Party. Each of Schedule 6.23(a) and Schedule 6.23(b) may
be updated from time to time by the Borrower by written notice to the Agent.

        6.24    Disclosure.    

        Neither this Credit Agreement nor any financial statements delivered to
the Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Credit Party in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein not misleading.

        6.25    Licenses, etc.    

        The Borrower and each of its Subsidiaries has obtained and holds in full
force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals which are necessary for the operation of
their respective businesses as presently conducted.

        6.26    No Burdensome Restrictions.    

        Neither the Borrower nor any Subsidiary of the Borrower is a party to
any agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, would have or be reasonably expected to
have a Material Adverse Effect.

        6.27    Brokers' Fees.    

        No Credit Party has any obligation to any Person in respect of any
finder's, broker's, investment banking or other similar fee in connection with
any of the transactions contemplated under the Credit Documents.

48

--------------------------------------------------------------------------------


        6.28    Labor Matters.    

        There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrower or any Subsidiary of the Borrower and
none of such Persons has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

        6.29    Collateral Documents.    

        The Collateral Documents create valid security interests in, and first
Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are and will remain perfected security interests and Liens,
prior to all other Liens other than Permitted Liens. Each of the representations
and warranties made by the Borrower and its Subsidiaries in the Collateral
Documents is true and correct.

        6.30    Related Transactions.    

        The closing of the acquisition of the Acquired Assets will occur
simultaneously with the making of the initial Extensions of Credit hereunder and
no party has waived, without the consent of the Required Lenders, any condition
precedent to their obligations to close as set forth in the Purchase Agreement.
True and complete copies of the Purchase Agreement have been delivered to each
of the Lenders, together with a true and complete copy of each document to be
delivered at the closing of the acquisition of the Acquired Assets.

        6.31    Senior Debt.    

        The Extensions of Credit are Senior Indebtedness (as defined in the
Indenture) under the Indenture, meaning the Lenders shall have all of the rights
and privileges of a holder of Senior Indebtedness (as defined in the Indenture)
under the Indenture.

        6.32    Excess Proceeds.    

        (a)  As of the Closing Date, the aggregate amount of Excess Proceeds (as
defined in the Indenture) does not exceed $250,000.

        (b)  At all times after the Closing Date, the aggregate amount of Excess
Proceeds (as defined in the Indenture) is less than $5,000,000.


SECTION 7

AFFIRMATIVE COVENANTS


        Each Credit Party hereby covenants and agrees that so long as this
Credit Agreement is in effect and until the Loans, together with interest, fees
and other obligations hereunder, have been paid in full, no Letter of Credit is
outstanding and the Commitments hereunder shall have terminated:

        7.1    Information Covenants.    

        The Borrower will furnish, or cause to be furnished, to the Agent:

        (a)    Annual Financial Statements.    As soon as available, and in any
event within 120 days after the close of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal year, together with
related consolidated and consolidating statements of operations and retained
earnings and of cash flows for such fiscal year, setting forth in comparative
form consolidated figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Agent and whose opinion shall be to the effect that
such financial statements have been prepared in accordance with GAAP (except for
changes with

49

--------------------------------------------------------------------------------

which such accountants concur) and shall not be limited as to the scope of the
audit or qualified in any manner.

        (b)    Quarterly Financial Statements.    As soon as available, and in
any event within 45 days after the close of each fiscal quarter of the Borrower
(other than the fourth fiscal quarter, in which case 120 days after the end
thereof) a consolidated balance sheet and income statement of the Borrower and
its Subsidiaries, as of the end of such fiscal quarter, together with related
consolidated statements of operations and retained earnings and of cash flows
for such fiscal quarter in each case setting forth in comparative form
consolidated figures for the corresponding period of the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and reasonably acceptable to the Agent, and accompanied by a certificate
of the chief financial officer of the Borrower to the effect that such quarterly
financial statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.

        (c)    Officer's Certificate.    At the time of delivery of the
financial statements provided for in Sections 7.1(a) and 7.1(b) above, a
certificate of the chief operating or accounting officer of the Borrower
substantially in the form of Exhibit 7.1(c), (i) demonstrating compliance with
the financial covenants contained in Section 7.12 by calculation thereof as of
the end of each such fiscal period and (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Borrower proposes to take with
respect thereto.

        (d)    Annual Business Plan and Budgets.    No later than 70 days after
the end of each fiscal year of the Borrower, beginning with the fiscal year
ending November 30, 2002, an annual business plan and budget of the Borrower and
its Subsidiaries containing, among other things, pro forma financial statements
for the next fiscal year.

        (e)    Borrowing Base Certificate.    Within 20 days after the end of
each calendar quarter, a Borrowing Base Certificate as of the end of the
immediately preceding quarter, substantially in the form of Exhibit 7.1(e) and
certified by the chief financial officer of the Borrower to be true and correct
as of such date.

        (f)    Compliance With Certain Provisions of the Credit
Agreement.    Within 120 days after the end of each fiscal year of the Borrower,
the Borrower shall deliver a certificate, containing information regarding
(i) the calculation of Excess Cash Flow (it being understood that no Excess Cash
Flow prepayment under Section 3.3(b)(ii) shall be required until the fiscal year
ending November 30, 2003) and (ii) the amount of any Asset Dispositions, Debt
Issuances, Equity Issuances and Recovery Events that were made during the prior
fiscal year.

        (g)    Accountant's Certificate.    Within the period for delivery of
the annual financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default and, if any such Default or
Event of Default exists, specifying the nature and extent thereof.

        (h)    Auditor's Reports.    Promptly upon receipt thereof, a copy of
any "management letter" submitted by independent accountants to the Borrower or
any of its Subsidiaries in connection with any annual, interim or special audit
of the books of the Borrower or any of its Subsidiaries.

        (i)    Reports.    Promptly upon transmission or receipt thereof,
(a) copies of any filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
financial statements, proxy statements, notices and reports as the Borrower or
any of its Subsidiaries shall send to its shareholders generally or to a holder
of

50

--------------------------------------------------------------------------------




any Indebtedness owed by the Borrower or any of its Subsidiaries in its capacity
as such a holder and (b) upon the written request of the Agent, all reports and
written information to and from the United States Environmental Protection
Agency, or any state or local agency responsible for environmental matters, the
United States Occupational Health and Safety Administration, or any state or
local agency responsible for health and safety matters, or any successor
agencies or authorities concerning environmental, health or safety matters.

        (j)    Notices.    Upon a Credit Party obtaining knowledge thereof, such
Credit Party will give written notice to the Agent immediately of (a) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Borrower
proposes to take with respect thereto, and (b) the occurrence of any of the
following with respect to the Borrower or any of its Subsidiaries (i) the
pendency or commencement of any litigation, arbitral or governmental proceeding
against the Borrower or any of its Subsidiaries which if adversely determined
would have or would be reasonably expected to have a Material Adverse Effect, or
(ii) the institution of any proceedings against the Borrower or any of its
Subsidiaries with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation, or alleged violation of any
federal, state or local law, rule or regulation, including but not limited to,
Environmental Laws, the violation of which would have or would be reasonably
expected to have a Material Adverse Effect.

        (k)    ERISA.    Upon any of the Credit Parties or any ERISA Affiliate
obtaining knowledge thereof, Borrower will give written notice to the Agent
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, a Termination Event; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Borrower or any of
its ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which the Borrower or any of its Subsidiaries
or ERISA Affiliate is required to contribute to each Plan pursuant to its terms
and as required to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto; or (iv) any change in the funding status of any Plan
that could have a Material Adverse Effect; together, with a description of any
such event or condition or a copy of any such notice and a statement by the
principal financial officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Credit Parties with
respect thereto. Promptly upon request, the Borrower shall furnish the Agent
with such additional information concerning any Plan as may be reasonably
requested, including, but not limited to, copies of each annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
filed with the Department of Labor and/or the Internal Revenue Service pursuant
to ERISA and the Code, respectively, for each "plan year" (within the meaning of
Section 3(39) of ERISA).

        (l)    Environmental.    The Borrower and each of its Subsidiaries will
conduct and complete all investigations, studies, sampling, and testing and all
remedial, removal, and other actions necessary to address all Hazardous
Materials on, from, or affecting any real property owned or leased by the
Borrower or its Subsidiaries to the extent necessary to be in compliance with
all Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such real property to the
extent any failure would have or be reasonably expected to have a Material
Adverse Effect.

        (m)    Quarterly Report.    At the time of delivery of the financial
statements provided for in Section 7.1(b) above, (i) a company-prepared report
containing information as to brand sales and

51

--------------------------------------------------------------------------------




advertising cost analysis and variable contribution margins for the fiscal
quarter of the Borrower most recently ending and (ii) a company-prepared report
containing information with respect to the status of on-going litigation of the
Borrower and its Subsidiaries, including, without limitation, judgments and
settlements during such fiscal quarter.

        (n)    Other Information.    With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower and its Subsidiaries as the Agent or the Required
Lenders may reasonably request.

        7.2    Preservation of Existence and Franchises.    

        Each of the Credit Parties will, and will cause each of its Subsidiaries
to, do all things necessary to preserve and keep in full force and effect in all
material respects its existence, rights, franchises and authority.

        7.3    Books and Records.    

        Each of the Credit Parties will, and will cause each of its Subsidiaries
to, keep complete and accurate books and records of its transactions in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves).

        7.4    Compliance with Law.    

        Each of the Credit Parties will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property (including, without limitation, Environmental Laws) if noncompliance
with any such law, rule, regulation, order or restriction would have or
reasonably be expected to have a Material Adverse Effect.

        7.5    Payment of Taxes and Other Indebtedness.    

        Each of the Credit Parties will, and will cause its Subsidiaries to, pay
and discharge (a) all taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Credit Party or
its Subsidiary shall not be required to pay any such tax, assessment, charge,
levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien securing such
amounts or (ii) would have a Material Adverse Effect.

        7.6    Insurance.    

        Each of the Credit Parties will, and will cause each of its Subsidiaries
to, at all times maintain in full force and effect insurance (including worker's
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice. All liability policies shall have each Lender as an
additional insured and all casualty policies shall have the Agent, on behalf of
the Lenders, as loss payee.

52

--------------------------------------------------------------------------------




        In addition the Credit Parties will, and will cause each of its
Subsidiaries to, at all times maintain in full force and effect self-insurance
covering product liability claims. The Credit Parties shall cause the amount of
such self-insurance coverage to increase by at least $1,500,000 per year.

        In the event there occurs any material loss, damage to or destruction of
the Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Agent generally describing the
nature and extent of such damage or destruction. Subsequent to any loss, damage
to or destruction of the Collateral of any Credit Party or any part thereof,
such Credit Party, whether or not the insurance proceeds, if any, received on
account of such damage or destruction shall be sufficient for that purpose, at
such Credit Party's cost and expense, will promptly repair or replace the
Collateral of such Credit Party so lost, damaged or destroyed; provided,
however, that such Credit Party shall not be obligated to repair or replace any
Collateral so lost, damaged or destroyed to the extent the failure to make such
repair or replacement (a) is desirable to the proper conduct of the business of
such Credit Party in the ordinary course and otherwise is in the best interest
of such Credit Party and (b) would not materially impair the rights and benefits
of the Agent or the Lenders under this Credit Agreement or any other Credit
Document. In the event a Credit Party shall receive any insurance proceeds, as a
result of any loss, damage or destruction, in a net amount in excess of
$500,000, such Credit Party will immediately pay over such proceeds to the Agent
as cash collateral for the Credit Party Obligations. The Agent agrees to release
such insurance proceeds to such Credit Party for replacement or restoration of
the portion of the Collateral of such Credit Party lost, damaged or destroyed
if, (A) within 120 days from the date the Agent receives such insurance
proceeds, the Agent has received written application for such release from such
Credit Party together with evidence reasonably satisfactory to it that the
Collateral lost, damaged or destroyed has been or will be replaced or restored
to its condition (or by Collateral having a value at least equal to the
condition of the asset subject to the loss, damage or destruction) immediately
prior to the loss, destruction or other event giving rise to the payment of such
insurance proceeds and (B) on the date of such release no Default or Event of
Default exists. If the conditions in the preceding sentence are not met, the
Agent shall, on the first Business Day subsequent to the date 120 days after it
received such insurance proceeds, apply such insurance proceeds as a mandatory
prepayment of the Credit Party Obligations for application in accordance with
the terms of Section 3.3(b)(v) and Section 3.3(c). All insurance proceeds shall
be subject to the security interest of the Lenders under the Collateral
Documents.

        The present insurance coverage of the Borrower and its Subsidiaries is
outlined as to carrier, policy number, expiration date, type and amount on
Schedule 7.6, as Schedule 7.6 may be amended from time to time by written notice
to the Agent.

        7.7    Maintenance of Property.    

        Each of the Credit Parties will, and will cause its Subsidiaries to,
maintain and preserve its properties and equipment in good repair, working order
and condition, normal wear and tear excepted, and will make, or cause to be
made, in such properties and equipment from time to time all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses.

        7.8    Performance of Obligations.    

        Each of the Credit Parties will, and will cause its Subsidiaries to,
perform in all material respects all of its obligations under the terms of all
material agreements, indentures, mortgages, security agreements or other debt
instruments to which it is a party or by which it is bound.

        7.9    Collateral.    

        If, subsequent to the Closing Date, a Credit Party shall (a) acquire or
lease any real property or (b) acquire any intellectual property, securities
instruments, chattel paper or other personal property

53

--------------------------------------------------------------------------------


required to be delivered to the Agent as Collateral hereunder or under any of
the Collateral Documents, the Borrower shall immediately notify the Agent of
same. Each Credit Party shall take such action (including, but not limited to,
the actions set forth in Section 5.1), as requested by the Agent and at its own
expense, to ensure that the Lenders have a first priority perfected Lien in all
owned real property (and in such leased real property as requested by the Agent
or the Required Lenders) and all personal property of the Credit Parties
(whether now owned or hereafter acquired), subject only to Permitted Liens. Each
Credit Party shall adhere to the covenants regarding the location of personal
property as set forth in the Security Agreement.

        7.10    Use of Proceeds.    

        The Credit Parties will use the proceeds of the Loans solely (a) to
refinance the existing Indebtedness of the Borrower, (b) to finance the
acquisition of the Acquired Assets, (c) to provide working capital, (d) to
finance Permitted Acquisitions and (e) for general corporate purposes.

        7.11    Audits/Inspections.    

        Upon reasonable notice and during normal business hours, each Credit
Party will, and will cause its Subsidiaries to, permit representatives appointed
by the Agent or any Lender, including, without limitation, independent
accountants, agents, attorneys and appraisers to visit and inspect such Credit
Party's (or its Subsidiary's) property, including its books and records, its
accounts receivable and inventory, its facilities and its other business assets,
and to make photocopies or photographs thereof and to write down and record any
information such representative obtains and shall permit the Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of the Credit Parties and their Subsidiaries. The Credit Parties
agree that the Agent, and its representatives, may conduct an annual audit of
the Collateral, at the expense of the Borrower.

        7.12    Financial Covenants.    

        (a)    Fixed Charge Coverage Ratio.    The Fixed Charge Coverage Ratio,
as of the end of each fiscal quarter, shall be greater than or equal to 1.15 to
1.0.

        (b)    Leverage Ratio.    The Leverage Ratio, as of the end of each
fiscal quarter, shall be less than or equal to:

          (i)  From the Effective Date to and including November 30, 2003, 5.00
to 1.0;

        (ii)  From December 1, 2003 to and including November 30, 2005, 4.50 to
1.0; and

        (iii)  From December 1, 2005 to and thereafter, 4.00 to 1.0.

        (c)    Senior Leverage Ratio.    The Senior Leverage Ratio, as of the
end of each fiscal quarter, shall be less than or equal to:

          (i)  From the Effective Date to and including November 30, 2003, 1.50
to 1.0; and

        (ii)  From December 1, 2003 and thereafter, 1.00 to 1.0.

        (d)    Net Worth.    At all times Net Worth shall be no less than
$50,000,000 increased on a cumulative basis, commencing with the fiscal quarter
ending May 31, 2002, by an amount equal to, (i) as of the last day of each
fiscal quarter, 75% of Net Income for the fiscal quarter then ended (without
deductions for any losses) plus (ii) 100% of the Net Cash Proceeds from any
Equity Issuance subsequent to the Effective Date. For purposes of determining
compliance with the Net Worth covenant set forth above, the base number of
$50,000,000 set forth above shall be reduced by the amount of any write-down of
goodwill required under FASB 142 occurring or incurred subsequent to
November 30, 2001.

54

--------------------------------------------------------------------------------

        (e)    Compliance Dates.    Notwithstanding anything to the contrary
contained herein, the Credit Parties shall not be required to comply with
Sections 7.12(a), (b) or (c) until the earlier to occur of (i) the last day of
the fiscal quarter during which the Borrower has delivered to the Agent the
documents required pursuant to Section 7.16 or (ii) August 31, 2002.

        7.13    Additional Credit Parties.    

        At the time any Person becomes a Subsidiary of a Credit Party, the
Borrower shall so notify the Agent and promptly thereafter (but in any event
within 30 days after the date thereof) shall cause such Person to (a) if it is a
Domestic Subsidiary, execute a Joinder Agreement in substantially the same form
as Exhibit 7.13, (b) cause all of the Capital Stock of such Person (if such
Person is a Domestic Subsidiary) or 65% of the Capital Stock of such Person (if
such Person is a Material Foreign Subsidiary) to be delivered to the Agent
(together with undated stock powers signed in blank) and pledged to the Agent
pursuant to an appropriate pledge agreement in substantially the form of the
Pledge Agreement and otherwise in a form acceptable to the Agent, (c) if such
Person is a Domestic Subsidiary, pledge all of its assets to the Lenders
pursuant to a security agreement in substantially the form of the Security
Agreement and otherwise in a form acceptable to the Agent, (d) if such Person
has any Subsidiaries, (i) deliver all of the Capital Stock of such Domestic
Subsidiaries and 65% of the Capital Stock of such Material Foreign Subsidiaries
(together with undated stock powers signed in blank) to the Agent and
(ii) execute a pledge agreement in substantially the form of the Pledge
Agreement and otherwise in a form acceptable to the Agent, and (e) deliver such
other documentation as the Agent may reasonably request in connection with the
foregoing, including, without limitation, appropriate UCC-1 financing
statements, landlord waivers, certified resolutions and other organizational and
authorizing documents of such Person and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above), all in form,
content and scope reasonably satisfactory to the Agent.

        7.14    Ownership of Subsidiaries.    

        The Borrower shall at all times own 100% of the Capital Stock of its
Subsidiaries (other than to the extent necessary for Chattem (U.K.) Limited to
qualify for incorporation in its country of incorporation and any nominal
qualifying shares owned by any necessary governmental authorities) and may not
sell, transfer or otherwise dispose of any shares of Capital Stock of any of its
Subsidiaries.

        7.15    Appraisal Reports.    

        (a)  To the extent required to comply with FASB 142 or (b) following the
occurrence of an Event of Default (if requested by the Agent), the Borrower and
its Subsidiaries shall provide the Agent, at the expense of the Borrower, with
asset appraisal reports with respect to the personal property of the Borrower
and its Subsidiaries, including without limitation, brand values.

        7.16    Post-Closing Matters.    

        (a)  Not later than 75 days following the Closing Date, the Borrower
shall furnish to the Agent financial statements with respect to the Acquired
Assets in a form sufficient for filing with the Borrower's Form 8-K and
otherwise in form and substance reasonably satisfactory to the Agent.

        (b)  The Credit Parties agree to use commercially reasonable efforts to
obtain landlord waivers with respect to each of their respective leased real
properties (in form and substance reasonably satisfactory to the Agent) within
90 days following the Closing Date.

55

--------------------------------------------------------------------------------





SECTION 8

NEGATIVE COVENANTS


        Each Credit Party hereby covenants and agrees that so long as this
Credit Agreement is in effect and until the Loans, together with interest, fees
and other obligations hereunder, have been paid in full, no Letter of Credit is
outstanding and the Commitments hereunder shall have terminated:

        8.1    Indebtedness.    

        No Credit Party will, nor will it permit any of its Subsidiaries to,
contract, create, incur, assume or permit to exist any Indebtedness, except:

        (a)  Indebtedness arising under this Credit Agreement and the other
Credit Documents;

        (b)  the Subordinated Debt;

        (c)  Indebtedness existing as of the Closing Date as referenced in
Section 6.10 (and renewals, refinancings or extensions thereof on terms and
conditions no more favorable, in the aggregate, to such Person than such
existing Indebtedness and in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension);

        (d)  Indebtedness owing by one Credit Party to another Credit Party;

        (e)  purchase money Indebtedness (including Capital Leases) incurred by
the Borrower or any of its Subsidiaries to finance the purchase of fixed assets;
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $2,000,000 at any one
time outstanding (including any such Indebtedness referred to in subsection
(c) above); (ii) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

          (f)  obligations of the Credit Parties in respect of Hedging
Agreements entered into in the ordinary course of business to manage existing or
anticipated risks and not for speculative purposes; and

        (g)  Indebtedness incurred by Foreign Subsidiaries not to exceed
$500,000, in the aggregate, at any one time outstanding (including any such
Indebtedness referred to in subsection (c) above).

        8.2    Liens.    

        No Credit Party will, nor will it permit its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), other than any "margin stock" within the meaning of Regulation U,
whether now owned or after acquired, except for Permitted Liens.

        8.3    Nature of Business.    

        No Credit Party will, nor will it permit its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Closing Date, which
with respect to Signal shall be limited to the ownership of trademarks and
tradenames for the purpose of licensing such trademarks and tradenames to the
Borrower or any other Credit Party.

        8.4    Consolidation and Merger.    

        No Credit Party will, nor will it permit its Subsidiaries to, enter into
any transaction of merger or consolidation or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution); provided that notwithstanding
the foregoing provisions of this Section 8.4, the following actions may be taken
if

56

--------------------------------------------------------------------------------


(a) the Agent is given prior written notice of such action, and the Credit
Parties execute and deliver such documents, instruments and certificates as the
Agent may request in order to maintain the perfection and priority of the Liens
on the assets of the Credit Parties and (b) after giving effect thereto no
Default or Event of Default exists:

          (i)  any Credit Party may be merged or consolidated with or into the
Borrower or any Credit Party (other than the Borrower) may be merged or
consolidated with or into any other Credit Party; provided that if such
transaction shall be between the Borrower and another Credit Party, the Borrower
shall be the continuing or surviving corporation; and

        (ii)  any Foreign Subsidiary may merge or consolidate with any other
Foreign Subsidiary.

        8.5    Sale or Lease of Assets.    

        No Credit Party will, nor will it permit any of its Subsidiaries to,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business or assets whether now
owned or hereafter acquired, including, without limitation, inventory,
receivables, real property, leasehold interests, equipment and securities other
than (a) any inventory or other assets sold, leased or disposed of (or
simultaneously replaced with like goods) in the ordinary course of business,
(b) obsolete, idle or worn-out assets no longer used or useful in its business,
(c) the sale, lease or transfer or other disposal by a Credit Party other than
the Borrower of any or all of its assets to the Borrower or to any other Credit
Party, (d) the sale, transfer or other disposition of "margin stock" within the
meaning of Regulation U, (e) the non-recourse sale of accounts receivable to a
Person that is not an Affiliate of the Borrower provided that (i) at the time of
the sale (and after giving effect thereto) no Default or Event of Default
exists, (ii) as a result of such sale, no Material Adverse Effect would occur or
be reasonably expected to occur, (iii) 50% of the proceeds from such sale are
applied as a mandatory prepayment in accordance with Section 3.3(b)(iii), and
(iv) such sales do not exceed, in the aggregate, $7,000,000 during the term of
this Credit Agreement, (f) other sales of equipment provided that (i) the sale
is for fair market value, (ii) the sale is for cash consideration, (iii) at the
time of the sale (and after giving effect thereto) no Default or Event of
Default exists, (iv) as a result of such sale, no Material Adverse Effect would
occur or be reasonably expected to occur, (v) the proceeds from such sale are,
within 120 days from the date of such sale, applied as a mandatory prepayment in
accordance with Section 3.3(b)(iii) or reinvested by the Credit Parties in
Eligible Assets and (vi) such sales do not exceed, in the aggregate, $250,000
during any fiscal year and (g) sales of product lines (or the right to produce a
consumer product or products) provided that (i) the dispositions permitted under
this subparagraph (g) shall not exceed $10,000,000 during any fiscal year and,
(ii) the dispositions permitted under this subparagraph (g) during any fiscal
year shall be limited to product lines (or the right to produce a consumer
product or products) having aggregate sales for the twelve-month period ending
on the fiscal quarter ending immediately preceding the sale in an aggregate
amount not exceeding ten percent (10%) of EBITDA for such twelve month period
and (iii) after giving effect to any such disposition on a Pro Forma Basis, the
Credit Parties and their Subsidiaries would have been in compliance with all the
financial covenants set forth in Section 7.12.

        8.6    Advances, Investments and Loans.    

        No Credit Party will, nor will it permit any of its Subsidiaries to,
make any Investments except for Permitted Investments.

        8.7    Restricted Payments.    

        No Credit Party will, nor will it permit any of its Subsidiaries to,
directly or indirectly, (a) declare or pay any dividends (whether cash or
otherwise) or make any other distribution upon any shares of its Capital Stock
of any class or (b) purchase, redeem or otherwise acquire or retire or make any
provisions for redemption, acquisition or retirement of any shares of its
Capital Stock of any class or any warrants or options to purchase any such
shares (any such declaration, payment, distribution,

57

--------------------------------------------------------------------------------


purchase, redemption or other acquisition, a "Restricted Payment"); provided,
however, (i) the Subsidiaries of the Borrower may pay dividends to the Borrower
and (ii) the Borrower may purchase, redeem, acquire or retire shares of its
Capital Stock of any class or any warrants or options to purchase any such
shares of its Capital Stock in an amount not to exceed $5,000,000 in the
aggregate in any fiscal year so long as the Borrower shall have provided the
Agent with satisfactory evidence demonstrating that after giving effect to any
such transaction on a Pro Forma Basis, the Credit Parties and their Subsidiaries
would have been in compliance with all the financial covenants set forth in
Section 7.12.

        8.8    Transactions with Affiliates.    

        Except as set forth on Schedule 8.8, no Credit Party will, nor will it
permit its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder, Subsidiary or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm's-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.

        8.9    Fiscal Year; Organizational Documents.    

        No Credit Party will, nor will it permit any of its Subsidiaries to,
change its fiscal year or materially change its articles or certificate of
incorporation or its bylaws without the prior written consent of the Required
Lenders.

        8.10    Prepayments of Indebtedness.    

        No Credit Party will, nor will it permit any of its Subsidiaries to,
(a) amend or modify (or permit the amendment or modification of) any of the
terms of any Indebtedness if such amendment or modification would add or change
any terms in a manner adverse to the Lenders, including but not limited to,
shortening final maturity or average life to maturity of such Indebtedness or
requiring any payment to be made sooner than originally scheduled or increasing
the interest rate applicable thereto or change any subordination provision
thereof, (b) during the existence of a Default or Event of Default, or if a
Default or Event of Default would be caused as a result thereof make (or give
any notice with respect thereto) any voluntary or optional payment or prepayment
or redemption or acquisition for value of (including, without limitation, by way
of depositing money or securities with the trustee with respect thereto before
due for the purpose of paying when due), refund, refinance or exchange of any
other Indebtedness.

        8.11    Subordinated Debt.    

        No Credit Party will (i) make or offer to make any principal payments
with respect to the Subordinated Debt, (ii) redeem or offer to redeem any of the
Subordinated Debt or (iii) deposit any funds intended to discharge or defease
any or all of the Subordinated Debt; provided, however, the Borrower may redeem
or repurchase the Subordinated Debt in an aggregate amount not to exceed
$5,000,000 (such amount to include any accrued interest, premiums or penalties
associated therewith) during any fiscal year provided that after giving effect
to such repurchase or redemption on a Pro Forma Basis, the Credit Parties and
their Subsidiaries would have been in compliance with all the financial
covenants set forth in Section 7.12. The Subordinated Debt or the Indenture may
not be amended or modified in any material manner without the prior written
consent of the Required Lenders, it being specifically understood and agreed
that no amendment to Article 4 or Article 10 of the Indenture shall be made
without the prior written consent of the Required Lenders.

        8.12    Limitations.    

        No Credit Party will, nor will it permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause, incur, assume, suffer or
permit to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any such Person to (a) pay dividends or make

58

--------------------------------------------------------------------------------


any other distribution on any of such Person's Capital Stock, (b) pay any
Indebtedness owed to the Borrower or any other Credit Party, (c) make loans or
advances to any other Credit Party or (d) transfer any of its property to any
other Credit Party, except for encumbrances or restrictions existing under or by
reason of (i) customary non-assignment provisions in any lease governing a
leasehold interest, (ii) this Credit Agreement and the other Credit Documents
and (iii) the Indenture.

        8.13    Sale Leasebacks.    

        No Credit Party will, nor will it permit any of its Subsidiaries to,
directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease, of any property (whether real or
personal or mixed), whether now owned or hereafter acquired, (a) which such
Credit Party or Subsidiary has sold or transferred or is to sell or transfer to
any other Person other than a Credit Party or (b) which such Credit Party or
Subsidiary intends to use for substantially the same purpose as any other
property which has been sold or is to be sold or transferred by such Credit
Party or Subsidiary to any Person in connection with such lease.

        8.14    Negative Pledges.    

        Other than as set forth in Section 4.12 of the Indenture, none of the
Credit Parties will, nor will it permit any of its Subsidiaries to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation.

        8.15    Capital Expenditures.    

        The Credit Parties and their Subsidiaries will not make Capital
Expenditures, in any fiscal year, that would exceed $5,000,000 in the aggregate.
The acquisition of the Acquired Assets shall not constitute Capital Expenditures
for purposes of this Section 8.15.

        8.16    Operating Leases.    

        Neither the Borrower nor any of its Subsidiaries shall create, incur,
assume or permit to exist obligations under Operating Leases which require
aggregate annual payments in excess of $1,500,000.

        8.17    Payment Blockage Notice.    

        The Borrower (i) covenants and agrees that it will not give the Payment
Blockage Notice (as defined in the Indenture) without the consent of the
Required Lenders and (ii) hereby designates and appoints the Agent, as
attorney-in-fact of the Borrower, irrevocably and with full power of
substitution, to deliver any Payment Blockage Notice (as defined in the
Indenture) that the Borrower has the right to deliver pursuant to the terms of
the Indenture; provided that the foregoing appointment shall terminate at such
time as the Loans, together with interest, fees and other obligations hereunder,
have been paid in full and the Commitments hereunder shall have terminated.


SECTION 9

EVENTS OF DEFAULT


        9.1    Events of Default.    

        An Event of Default shall exist upon the occurrence of any of the
following specified events (each an "Event of Default"):

        (a)    Payment.    Any Credit Party shall:

          (i)  default in the payment when due of any principal of any of the
Loans or of any reimbursement obligations arising from drawings under Letters of
Credit; or

59

--------------------------------------------------------------------------------

        (ii)  default, and such default shall continue for three or more days,
in the payment when due of any interest on the Loans or on any reimbursement
obligations arising from drawings under Letters of Credit or of any fees or
other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

        (b)    Representations.    Any representation, warranty or statement
made or deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.

        (c)    Covenants.    Any Credit Party shall:

          (i)  default in the due performance or observance of any term,
covenant or agreement contained in Sections 7.2, 7.4, 7.5, 7.6, 7.9, 7.10, 7.12,
7.13, 7.14, 7.15 or 7.16 or Section 8; or

        (ii)  default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.1 and such default shall continue
unremedied for a period of five Business Days after the earlier of an officer of
a Credit Party becoming aware of such default or notice thereof given by the
Agent; or

        (iii)  default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of an officer of a Credit Party becoming aware of such default or notice
thereof given by the Agent.

        (d)    Other Credit Documents.    (i) Any Credit Party shall default in
the due performance or observance of any term, covenant or agreement in any of
the other Credit Documents and such default shall continue unremedied for a
period of at least 30 days after the earlier of an officer of a Credit Party
becoming aware of such default or notice thereof given by the Agent, or (ii) any
Credit Document shall fail to be in full force and effect or to give the Agent
and/or the Lenders the security interests, liens, rights, powers and privileges
purported to be created thereby.

        (e)    Guaranties.    The guaranty given by the Credit Parties hereunder
or by any Additional Credit Party hereafter or any provision thereof shall cease
to be in full force and effect, or any guarantor thereunder or any Person acting
by or on behalf of such guarantor shall deny or disaffirm such Guarantor's
obligations under such guaranty.

        (f)    Bankruptcy, etc.    The occurrence of any of the following with
respect to the Borrower or any of its Subsidiaries (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Subsidiaries in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of any of the Borrower or any of its
Subsidiaries or for any substantial part of its property or ordering the winding
up or liquidation of its affairs; or (ii) an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the Borrower or any of its Subsidiaries shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or any of its Subsidiaries shall admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by such Person in
furtherance of any of the aforesaid purposes.

60

--------------------------------------------------------------------------------






        (g)    Defaults under Other Agreements.    With respect to any
Indebtedness (other than Indebtedness outstanding under this Credit Agreement)
of the Borrower or any of its Subsidiaries in a principal amount in excess of
$1,000,000, including, without limitation, the Subordinated Debt (i) a Credit
Party shall (A) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness, or (B) default
(after giving effect to any applicable grace period) in the observance or
performance of any term, covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause (determined without regard to whether any notice or lapse of
time is required) any such Indebtedness to become due prior to its stated
maturity; or (ii) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof.

        (h)    Judgments.    One or more final, non-appealable judgments,
orders, or decrees shall be entered against any one or more of the Borrower or
any of its Subsidiaries involving (i) a liability of $1,000,000 or more, in the
aggregate, (to the extent not paid or covered by self-insurance or insurance
provided by a carrier who has acknowledged coverage) and such judgments, orders
or decrees shall continue unsatisfied, undischarged and unstayed for a period of
30 days or (ii) a liability of $75,000,000 or more, in the aggregate related to
products liability.

        (i)    ERISA.    Any of the following events or conditions: (A) any
"accumulated funding deficiency," as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any of their Subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan;
(B) a Termination Event shall occur with respect to a Single Employer Plan,
which is, in the reasonable opinion of the Agent, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (C) a Termination
Event shall occur with respect to a Multiemployer Plan or Multiple Employer
Plan, which is, in the reasonable opinion of the Agent, likely to result in
(i) the termination of such Plan for purposes of Title IV of ERISA, or (ii) the
Borrower or any of its Subsidiaries or any ERISA Affiliate incurring any
liability in connection with a withdrawal from, reorganization of (within the
meaning of Section 4241 of ERISA), or insolvency or (within the meaning of
Section 4245 of ERISA) such Plan; or (D) any prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which may subject the Borrower or any of
its Subsidiaries or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any of its
Subsidiaries or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.

        (j)    Ownership.    There shall occur a Change of Control.

        (k)    Subordinated Debt.    (i) Any holder of the Subordinated Debt
alleges (or any Governmental Authority with applicable jurisdiction determines)
that the Lenders are not holders of Senior Indebtedness (as defined in the
Indenture) or (ii) the subordination provisions in the Indenture shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the Subordinated Debt.

        (l)    Business.    The Borrower commences to engage in any material
respect in a line of business or activity other than the business of
manufacturing and marketing of brand name over-the-counter pharmaceuticals,
dietary supplements, functional toiletries and cosmetics.

61

--------------------------------------------------------------------------------




        (m)    Indenture/Change of Control.    There shall occur a Change of
Control (as defined in the Indenture) under the Indenture.

        9.2    Acceleration; Remedies.    

        Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived in writing by the
Required Lenders (or the Lenders as may be required hereunder), the Agent shall,
upon the request and direction of the Required Lenders, by written notice to the
Borrower, take any of the following actions:

        (a)    Termination of Commitments.    Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.

        (b)    Acceleration of Loans.    Declare the unpaid principal of and any
accrued interest in respect of all Loans, any reimbursement obligations arising
from drawings under Letters of Credit and any and all other Indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Credit Parties.

        (c)    Cash Collateral.    Direct the Credit Parties to pay (and the
Credit Parties agree that upon receipt of such notice, or upon the occurrence of
an Event of Default under Section 9.1(f), they will immediately pay) to the
Agent additional cash, to be held by the Agent, for the benefit of the Lenders,
in a cash collateral account as additional security for the LOC Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.

        (d)    Enforcement of Rights.    Enforce any and all rights and
interests created and existing under the Credit Documents, including, without
limitation, all rights and remedies existing under the Collateral Documents, all
rights and remedies against a Guarantor and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations arising from drawings under Letters
of Credit, all accrued interest in respect thereof, all accrued and unpaid fees
and other Indebtedness or obligations owing to the Lenders hereunder shall
immediately become due and payable without the giving of any notice or other
action by the Agent or the Lenders, which notice or other action is expressly
waived by the Credit Parties.

Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has a separate right of payment and shall be considered a
separate "creditor" holding a separate "claim" within the meaning of
Section 101(5) of the Bankruptcy Code or any other insolvency statute.


SECTION 10

AGENCY PROVISIONS


        10.1    Appointment and Authorization of Agent.    

        (a)  Each Lender hereby irrevocably (subject to Section 10.9) appoints,
designates and authorizes the Agent to take such action on its behalf under the
provisions of this Credit Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Credit Agreement or any other Credit Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Credit Document, the
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and

62

--------------------------------------------------------------------------------

no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any other Credit
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term "agent" herein and in the other
Credit Documents with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

        (b)  The Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time (and except for so long) as the Agent may agree at the request
of the Required Lenders to act for the Issuing Lender with respect thereto;
provided, however, that the Issuing Lender shall have all of the benefits and
immunities (i) provided to the Agent in this Section 10 with respect to any acts
taken or omissions suffered by the Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term "Agent" as used in this Section 10 included the Issuing Lender with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the Issuing Lender.

        10.2    Delegation of Duties.    

        The Agent may execute any of its duties under this Credit Agreement or
any other Credit Document by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

        10.3    Liability of Agent.    

        No Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Credit
Agreement or any other Credit Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct in connection with
its duties expressly set forth herein), or (b) be responsible in any manner to
any Lender or participant for any recital, statement, representation or warranty
made by any Credit Party or any officer thereof, contained herein or in any
other Credit Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

        10.4    Reliance by Agent.    

        (a)  The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Credit Party), independent accountants
and other experts selected by the Agent. The Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all

63

--------------------------------------------------------------------------------

liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Credit Agreement
or any other Credit Document in accordance with a request or consent of the
Required Lenders or all the Lenders, if required hereunder, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and participants. Where this Credit Agreement expressly permits or
prohibits an action unless the Required Lenders otherwise determine, the Agent
shall, and in all other instances, the Agent may, but shall not be required to,
initiate any solicitation for the consent or a vote of the Lenders.

        (b)  For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

        10.5    Notice of Default.    

        The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the Agent
for the account of the Lenders, unless the Agent shall have received written
notice from a Lender or the Borrower referring to this Credit Agreement,
describing such Default or Event of Default and stating that such notice is a
"notice of default." The Agent will notify the Lenders of its receipt of any
such notice. The Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Section 9; provided, however, that unless and until the Agent has received any
such direction, the Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

        10.6    Credit Decision; Disclosure of Information by Agent.    

        Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of any Credit Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Credit Agreement and to extend credit to the
Borrower and the other Credit Parties hereunder. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Credit Agreement and the other Credit
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Credit Parties.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Agent herein, the Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

64

--------------------------------------------------------------------------------

        10.7    Indemnification of Agent.    

        Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Person's gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including reasonable fees and costs of counsel)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Credit Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that the Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of the Agent.

        10.8    Agent in its Individual Capacity.    

        Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Agent or the Issuing Lender
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Credit Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Credit Party or such Affiliate) and acknowledge that the Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America shall have the same rights and powers under this Credit Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Agent or the Issuing Lender, and the terms "Lender" and "Lenders" include
Bank of America in its individual capacity.

        10.9    Successor Agent.    

        The Agent may resign as Agent upon 30 days' notice to the Lenders. If
the Agent resigns under this Credit Agreement, the Required Lenders shall
appoint from among the Lenders a successor Agent for the Lenders which successor
Agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor Agent is appointed prior to
the effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Borrower, a successor Agent from among the
Lenders. Upon the acceptance of its appointment as successor Agent hereunder,
such successor Agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term "Agent" shall mean such successor Agent and the
retiring Agent's appointment, powers and duties as Agent shall be terminated.
After any retiring Agent's resignation hereunder as Agent, the provisions of
this Section 10 and Sections 11.4 and 11.10 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this Credit
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

65

--------------------------------------------------------------------------------


        10.10    Other Agents; Lead Managers.    

        None of the Lenders identified on the facing page or signature pages of
this Credit Agreement as a "syndication agent," "documentation agent,"
"co-agent" or "lead manager" shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement other than those applicable
to all Lenders as such. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Credit Agreement
or in taking or not taking action hereunder.


SECTION 11

MISCELLANEOUS


        11.1    Notices.    

        Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below followed by a confirmation of receipt, (c) the Business Day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case to the respective parties at the address or telecopy
numbers set forth on Schedule 11.1, or at such other address as such party may
specify by written notice to the other parties hereto.

        11.2    Right of Set-Off.    

        In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and the commencement of remedies described in
Section 9.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other Indebtedness at any time
held or owing by such Lender (including, without limitation branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of any Credit Party against obligations and liabilities of such Credit
Party to the Lenders hereunder, under the Notes, the other Credit Documents or
otherwise, irrespective of whether the Agent or the Lenders shall have made any
demand hereunder and although such obligations, liabilities or claims, or any of
them, may be contingent or unmatured, and any such set-off shall be deemed to
have been made immediately upon the occurrence of an Event of Default even
though such charge is made or entered on the books of such Lender subsequent
thereto. The Credit Parties hereby agree that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Section 11.3(d)
or 3.9 may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.

        11.3    Benefit of Agreement.    

        (a)    Generally.    The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Credit Parties
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 11.3(b), (ii) by
way of participation in accordance with the provisions of Section 11.3(d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.3(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied,

66

--------------------------------------------------------------------------------

shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.3(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.

        (b)    Assignments.    Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender's Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, in the case of any assignment in respect of a revolving
facility, or $1,000,000, in the case of any assignment in respect of a term
facility, unless each of the Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender's rights and obligations under this Credit Agreement with
respect to the Loan or the Commitment assigned, except that this clause (ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches on a non-pro rata basis; (iii) any
assignment of a Revolving Commitment must be approved by the Agent and the
Issuing Lender unless the Person that is the proposed assignee is itself a
Lender with a Revolving Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire. Subject to acceptance and recording thereof by the
Agent pursuant to Section 11.3(c), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.12,
3.13, 3.14, 3.15 and 11.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Credit Agreement that does not comply
with this Section 11.3(b) shall be treated for purposes of this Credit Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.3(d).

        (c)    Register.    The Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this

67

--------------------------------------------------------------------------------




Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

        (d)    Participations.    Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender's obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that decreases the
amount of principal of or the rate at which interest is payable on such Loans,
extends any scheduled principal payment date or date fixed for the payment of
interest on such Loans, extends its Commitment, releases all or substantially
all of the Collateral or releases the Borrower or all or substantially all of
the Guarantors from its or their respective obligations under the Credit
Documents. Subject to Section 11.3(e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.12 through 3.15, inclusive, to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.3(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.2 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.9 as
though it were a Lender.

        (e)    Additional Limitation on Participants' Rights.    A Participant
shall not be entitled to receive any greater payment under Sections 3.12 through
3.15, inclusive, than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent. A Participant that is not a "United States person" within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.14 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.14(b) as though it were a Lender.

        (f)    Unrestricted Assignments.    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

        (g)  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
Section 11.3(b) above, Bank of America may, upon 30 days' notice to the Borrower
and the Lenders, resign as Issuing Lender. In the event of any such resignation
as Issuing Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Issuing Lender hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America as Issuing Lender. Bank of America shall retain all the rights
and obligations of the Issuing Lender hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as Issuing Lender
and all LOC Obligations with respect thereto (including the right to

68

--------------------------------------------------------------------------------




require the Lenders to make Base Rate Loans or fund participations in Letters of
Credit pursuant to Section 2.2(d)).

        11.4    No Waiver; Remedies Cumulative.    

        No failure or delay on the part of the Agent or any Lender in exercising
any right, power or privilege hereunder or under any other Credit Document and
no course of dealing between the Borrower or any Credit Party and the Agent or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Agent or any Lender would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

        11.5    Payment of Expenses; Indemnification.    

        The Credit Parties agree to: (a) pay all reasonable out-of-pocket costs
and expenses of (i) the Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and expenses of Moore & Van
Allen, special counsel to the Agent and the fees and expenses of counsel for the
Agent in connection with collateral or foreign issues), and any amendment,
waiver or consent relating hereto and thereto including, but not limited to, any
such amendments, waivers or consents resulting from or related to any work-out,
renegotiation or restructure relating to the performance by the Credit Parties
under this Credit Agreement and (ii) the Agent and the Lenders in connection
with enforcement of the Credit Documents and the documents and instruments
referred to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the Agent and
each of the Lenders) and (b) whether or not the transactions contemplated hereby
are consummated, indemnify, save and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the "Indemnitees") from and
against: (i) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person (other than the Agent or any
Lender) relating directly or indirectly to a claim, demand, action or cause of
action that such Person asserts or may assert against any Credit Party, any
Affiliate of any Credit Party or any of their respective officers or directors;
(ii) any and all claims, demands, actions or causes of action that may at any
time (including at any time following repayment of the Credit Party Obligations
and the resignation or removal of the Agent or the replacement of any Lender) be
asserted or imposed against any Indemnitee, arising out of or relating to, the
Credit Documents, any predecessor Credit Documents, the Commitments, the use or
contemplated use of the proceeds of any Extension of Credit, or the relationship
of any Credit Party, the Agent and the Lenders under this Credit Agreement or
any other Credit Document; (iii) any administrative or investigative proceeding
by any Governmental Authority arising out of or related to a claim, demand,
action or cause of action described in clauses (b)(i) or (b)(ii) above; and
(iv) any and all liabilities (including liabilities under indemnities), losses,
costs or expenses (including reasonable fees and costs of counsel) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, whether or not arising out
of the negligence of an Indemnitee, and whether or not an Indemnitee is a party
to such claim, demand, action, cause of action or proceeding (all the foregoing,
collectively, the "Indemnified Liabilities"); provided that no Indemnitee shall
be entitled to indemnification for any claim caused by its own gross negligence
or willful misconduct or for any loss asserted against it by another Indemnitee.

69

--------------------------------------------------------------------------------


        11.6    Amendments, Waivers and Consents.    

        Neither this Credit Agreement, nor any other Credit Document, nor any of
the terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Credit Parties; provided that
no such amendment, change, waiver, discharge or termination shall

        (a)  without the consent of each Lender affected thereby:

          (i)  extend the date of any Principal Amortization Payment or extend
the final maturity of any Loan or of any reimbursement obligation, or any
portion thereof, arising from drawings under Letters of Credit,

        (ii)  reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees hereunder,

        (iii)  reduce or waive the principal amount of any Loan or of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit,

        (iv)  increase the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or mandatory reduction in the Commitments shall not constitute a change
in the terms of any Commitment of any Lender),

        (v)  release all or substantially all of the Collateral securing the
Credit Party Obligations hereunder (provided that the Agent may, without consent
from any other Lender, release any Collateral that is sold or transferred by a
Credit Party in conformance with Section 8.5),

        (vi)  release the Borrower or substantially all of the other Credit
Parties from its obligations under the Credit Documents,

      (vii)  amend, modify or waive any provision of this Section or
Section 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 9.1(a), 9.1(f), 11.2
or 11.5,

      (viii)  reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders, or

        (ix)  consent to the assignment or transfer by the Borrower (or another
Credit Party) of any of its rights and obligations under (or in respect of) the
Credit Documents except as permitted thereby.

        (b)  Without the consent of the Agent, no provision of Section 10 may be
amended.

        (c)  Without the consent of the Issuing Lender, no provision of
Section 2.2 may be amended.

        (d)  Notwithstanding the above, the right to deliver a Payment Blockage
Notice (as defined in the Indenture) shall reside solely with the Agent, and the
Agent shall deliver such Payment Blockage Notice only upon the direction of the
Required Lenders.

        (e)  Notwithstanding the fact that the consent of all the Lenders is
required in certain circumstances as set forth above, (x) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

70

--------------------------------------------------------------------------------




        11.7    Counterparts.    

        This Credit Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart.

        11.8    Headings.    

        The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

        11.9    Defaulting Lender.    

        Each Lender understands and agrees that if such Lender is a Defaulting
Lender then it shall not be entitled to vote on any matter requiring the consent
of the Required Lenders or to object to any matter requiring the consent of all
the Lenders; provided, however, that all other benefits and obligations under
the Credit Documents shall apply to such Defaulting Lender.

        11.10    Survival of Indemnification and Representations and
Warranties.    

        All indemnities set forth herein and all representations and warranties
made herein shall survive the execution and delivery of this Credit Agreement,
the making of the Loans, the issuance of the Letters of Credit, the repayment of
the Loans, LOC Obligations and other obligations and the termination of the
Commitments hereunder.

        11.11    Governing Law; Venue.    

        (a)  THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TENNESSEE.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of North
Carolina or the State of Tennessee or of the United States for the Western
District of North Carolina or the Eastern District of Tennessee and, by
execution and delivery of this Credit Agreement, each Credit Party hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. Each Credit Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.1, such service to become effective 30 days after such
mailing. Nothing herein shall affect the right of a Lender to serve process in
any other manner permitted by law or to commence legal proceedings or to
otherwise proceed against a Credit Party in any other jurisdiction.

        (b)  Each Credit Party hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

        11.12    Waiver of Jury Trial.    

        EACH PARTY TO THIS CREDIT AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF

71

--------------------------------------------------------------------------------


THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS CREDIT AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

        11.13    Time.    

        All references to time herein shall be references to Eastern Standard
Time or Eastern Daylight Time, as the case may be, unless specified otherwise.

        11.14    Severability.    

        If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

        11.15    Entirety.    

        This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

        11.16    Binding Effect; Further Assurances.    

        This Credit Agreement shall become effective at such time when all of
the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Agent, and the Agent shall have received copies hereof (telefaxed or otherwise)
which, when taken together, bear the signatures of each Lender, and thereafter
this Credit Agreement shall be binding upon and inure to the benefit of the
Borrower, the Guarantors, the Agent and each Lender and their respective
successors and assigns. The Borrower further agrees, upon the request of the
Agent and/or the Required Lenders, to promptly take such actions, as reasonably
requested, as are appropriate to carry out the intent of this Credit Agreement
and the other Credit Documents, including, but not limited to, such actions as
are reasonably necessary to ensure that the Agent, for the benefit of the
Lenders, has a perfected security interest in all Collateral securing the Credit
Party Obligations, subject to no Liens other than Permitted Liens.

        11.17    Designated Senior Indebtedness.    

        The Borrower hereby designates this Credit Agreement and the Credit
Party Obligations evidenced hereby as "Designated Senior Indebtedness" (as
defined in the Indenture) for all purposes of the Indenture.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

72

--------------------------------------------------------------------------------

        Each of the parties hereto has caused a counterpart of this Credit
Agreement to be duly executed and delivered as of the date first above written.

BORROWER:         CHATTEM, INC.,
a Tennessee corporation
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------


GUARANTORS:
SIGNAL INVESTMENT & MANAGEMENT CO.,
a Delaware corporation
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------


 
SUNDEX, INC.,
a Tennessee corporation
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------

73

--------------------------------------------------------------------------------


AGENT:
 
 
    BANK OF AMERICA, N.A.,
in its capacity as Agent
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
Susan J. Ryan      

--------------------------------------------------------------------------------


 
Title:
 
Vice President      

--------------------------------------------------------------------------------


LENDERS:
BANK OF AMERICA, N.A.,
in its capacity as a Lender
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------


 
FLEET NATIONAL BANK, N.A.
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------


 
SUNTRUST BANK
 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------

74

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
CREDIT AGREEMENT
SECTION 1 DEFINITIONS AND ACCOUNTING TERMS
SECTION 2 CREDIT FACILITIES
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS
SECTION 4 GUARANTY
SECTION 5 CONDITIONS PRECEDENT
SECTION 6 REPRESENTATIONS AND WARRANTIES
SECTION 7 AFFIRMATIVE COVENANTS
SECTION 8 NEGATIVE COVENANTS
SECTION 9 EVENTS OF DEFAULT
SECTION 10 AGENCY PROVISIONS
SECTION 11 MISCELLANEOUS
